SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated financial statements as of September 30, 2014, with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Contents Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the financial statements 9 1 . The Company and its operations 9 2 . Basis of preparation of interim financial information 9 3 . The “Lava Jato (Car Wash) Operation” and its effects on the Company 10 4 . Basis of consolidation 20 5 . Summary of significant accounting policies 20 6 . Cash and cash equivalents 21 7 . Marketable securities 21 8 . Trade and other receivables 21 9 . Inventories 23 10 . Disposal of assets and legal mergers 24 11 . Investments 26 12 . Property, plant and equipment 28 13 . Intangible assets 29 14 . Impairment 31 15 . Exploration for and evaluation of oil and gas reserves 31 16 . Trade payables 32 17 . Finance debt 32 18 . Leases 34 19 . Related party transactions 35 20 . Provision for decommissioning costs 36 21 . Taxes 37 22 . Employee benefits (Post-Employment) 40 23 . Shareholders’ equity 43 24 . Sales revenues 44 25 . Other expenses, net 44 26 . Costs and Expenses by nature 45 27 . Net finance income (expense) 45 28 . Supplemental information on statement of cash flows 46 29 . Segment Information 47 30 . Provisions for legal proceedings, contingent liabilities and contingent assets 51 31 . Commitment to purchase natural gas 56 32 . Collateral for crude oil exploration concession agreements 56 33 . Risk management 57 34 . Fair value of financial assets and liabilities 61 35 . Subsequent events 61 36 . Information Related to Guaranteed Securities Issued by Subsidiaries 63 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. – Petrobras We have reviewed the accompanying condensed consolidated statement of financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of September 30, 2014, and the related condensed consolidated statements of income, comprehensive income, cash flows and changes in shareholders’ equity for the nine-month periods ended September 30, 2014 and September 30, 2013. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). As discussed in Note 3 to the condensed consolidated financial statements, the Company wrote off US$ 2,527 million of overpayments on the acquisition of property plant and equipment incorrectly capitalized, according to testimony obtained from Brazilian criminal investigations. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2013, and the related consolidated statements of income, comprehensive income, cash flows and changes in shareholders’ equity for the year then ended (not presented herein), and in our report dated February 25, 2014, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2013 is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil April 22, 2015 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position September 30, 2014 and December 31, 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 6 20,246 15,868 Trade payables 16 11,284 11,919 Marketable securities 7 8,435 3,885 Finance debt 17 11,507 8,001 Trade and other receivables, net 8 8,792 9,670 Finance lease obligations 18.1 16 16 Inventories 9 13,234 14,225 Income taxes payable 21.1 336 281 Recoverable income taxes 21.1 935 1,060 Other taxes payable 21.2 4,957 4,669 Other recoverable taxes 21.2 2,575 3,911 Dividends payable 23.2 − 3,970 Advances to suppliers 368 683 Payroll, profit sharing and related charges 3,235 2,052 Other current assets 1,676 946 Pension and medical benefits 22 897 816 56,261 50,248 Others 2,087 2,429 34,319 34,153 Assets classified as held for sale 10.2 2,061 2,407 Liabilities on assets classified as held for sale 10.2 241 1,073 58,322 52,655 34,560 35,226 Non-current assets Non-current liabilities Long-term receivables Non-current debt 17 123,744 106,235 Trade and other receivables, net 8 5,185 4,532 Finance lease obligations 18.1 67 73 Marketable securities 7 120 131 Deferred income taxes 21.3 8,944 9,906 Judicial deposits 30.2 2,750 2,504 Pension and medical benefits 22 16,722 11,757 Deferred income taxes 21.3 992 1,130 Provisions for legal proceedings 30.1 1,623 1,246 Other tax assets 21.2 4,582 5,380 Provision for decommissioning costs 20 6,526 7,133 Advances to suppliers 2,956 3,230 Others 936 724 Others 2,948 1,875 19,533 18,782 158,562 137,074 Total liabilities 193,122 172,300 Shareholders' equity 23 Investments 11 6,339 6,666 Share capital 107,380 107,371 Property, plant and equipment 12 241,373 227,901 Additional paid in capital 359 395 Intangible assets 13 7,251 15,419 Profit reserves 78,588 75,689 274,496 268,768 Accumulated other comprehensive (deficit) (47,069) (34,928) Attributable to the shareholders of Petrobras 139,258 148,527 Non-controlling interests 438 596 Total equity 139,696 149,123 Total assets 332,818 321,423 Total liabilities and shareholder's equity 332,818 321,423 The Notes form an integral part of these Financial Statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income September 30, 2014 and 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Note Jan-Sep/2014 Jan-Sep/2013 Sales revenues 24 110,248 105,869 Cost of sales (84,717) (80,525) Gross profit 25,531 25,344 Income (expenses) Selling expenses (5,356) (3,634) General and administrative expenses (3,430) (3,713) Exploration costs 15 (2,471) (2,193) Research and development expenses (812) (882) Other taxes (521) (328) Write-off - overpayments incorrectly capitalized 3 (2,527) − Other expenses, net 25 (5,209) (1,471) (20,326) (12,221) Net income before financial results, share of earnings in equity-accounted investments, profit sharing and income taxes 5,205 13,123 Finance income 1,297 1,453 Finance expenses (2,791) (1,761) Foreign exchange and inflation indexation charges 572 (1,157) Net finance income (expense) 27 (922) (1,465) Share of earnings in equity-accounted investments 430 482 Profit sharing 22.1 (338) (421) Net income before income taxes 4,375 11,719 Income taxes 21.4 (2,014) (3,502) Net income 2,361 8,217 Net income (loss) attributable to: Shareholders of Petrobras 2,355 8,334 Non-controlling interests 6 (117) 2,361 8,217 Basic and diluted earnings per weighted-average of common and preferred share - in U.S. dollars 23.3 0.18 0.64 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income September 30, 2014 and 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Sep/2014 Jan-Sep/2013 Net income 2,361 8,217 Items that will not be reclassified to the statement of income: Actuarial (losses) on defined benefit pension plans (5,234) (5) Deferred income tax 920 − Cumulative translation adjustments (6,011) (13,077) (10,325) (13,082) Items that may be reclassified subsequently to the statement of income: Unrealized gains / (losses) on available-for-sale securities Reclassified to the statement of income − (45) Deferred income tax − 15 − (30) Unrealized gains / (losses) on cash flow hedge Recognized in shareholders' equity (2,430) (4,201) Reclassified to the statement of income 458 169 Deferred income tax 674 1,378 (1,298) (2,654) Share of other comprehensive income (losses) of equity-accounted investments (84) (191) (1,382) (2,875) Total other comprehensive income (loss): (11,707) (15,957) Total comprehensive income (loss) (9,346) (7,740) Comprehensive income (loss) attributable to: Shareholders of Petrobras (9,233) (7,528) Non-controlling interests (113) (212) Total comprehensive income (loss) (9,346) (7,740) The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows September 30, 2014 and 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Sep/2014 Jan-Sep/2013 Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 2,355 8,334 Adjustments for: Non-controlling interests 6 (117) Share of earnings in equity-accounted investments (430) (482) Depreciation, depletion and amortization 9,563 9,892 Impairment charges on property, plant and equipment and other assets 613 390 Write-off - overpayments incorrectly capitalized 2,527 − Allowance for impairment of trade receivables 1,831 21 Exploration expenditures written off 1,869 1,341 (Gains) losses on disposal of assets / write-offs of non-current assets, E&P areas returned and cancelled projects 1,669 (827) Foreign exchange variation, indexation and finance charges 2,410 2,009 Deferred income taxes, net 966 1,788 Pension and medical benefits (actuarial expense) 1,383 1,961 Decrease (Increase) in assets Trade and other receivables, net (1,987) 300 Inventories 103 (2,216) Other assets (2,666) (499) Increase (Decrease) in liabilities Trade payables (491) 343 Taxes payable (112) (1,388) Pension and medical benefits (578) (537) Other liabilities 1,716 1,242 Net cash provided by operating activities 20,747 21,555 Cash flows from Investing activities Capital expenditures (26,191) (31,074) Investments in investees (176) (77) Proceeds from disposal of assets (divestment) 584 2,064 Divestment (investment) in marketable securities (4,356) 1,461 Dividends received 334 93 Net cash (used in) investing activities (29,805) (27,533) Cash flows from Financing activities Acquisition of Non-controlling interest (22) (98) Financing and loans, net: Proceeds from long-term financing 29,548 33,907 Repayment of principal (7,543) (15,699) Repayment of interest (4,560) (4,186) Dividends paid (3,924) (2,655) Net cash provided by financing activities 13,499 11,269 Effect of exchange rate changes on cash and cash equivalents (63) (1,165) Net increase in cash and cash equivalents 4,378 4,126 Cash and cash equivalents at the beginning of the year 15,868 13,520 Cash and cash equivalents at the end of the period 20,246 17,646 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity September 30, 2014 and 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Additional paid in capital Accumulated other comprehensive income (deficit) Profit Reserves Share Capital Share issuance costs Change in interest in subsidiaries Cumulative translation adjustment Actuarial gains (losses) on pension plans Other comprehensive income (loss) Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity Balance at January 1, 2013 107,362 (279) 628 (6,737) (7,600) 102 7,364 1,645 729 57,582 (82) 160,714 1,152 161,866 Capital increase with reserves 9 − (9) − Realization of deemed cost − (3) − 3 − − − Change in interest in subsidiaries − − 12 − 12 (143) (131) Net income − 8,334 8,334 (117) 8,217 Other comprehensive income (loss) − − − (13,812) (5) (2,875) − 830 (15,862) (95) (15,957) Appropriations: − − Allocation of net income − Dividends − 5 5 107,371 (279) 640 (20,549) (7,605) (2,776) 7,364 1,645 720 57,582 9,085 153,198 802 154,000 Balance as of September 30, 2013 107,371 361 (30,930) 76,396 153,198 802 154,000 Balance as of January 1, 2014 107,371 (279) 674 (28,334) (2,505) (4,089) 7,919 2,182 729 64,859 − 148,527 596 149,123 Capital increase with reserves 9 − (9) − Realization of deemed cost − (3) − 3 − − − Change in interest in subsidiaries − − (36) − (36) (22) (58) Net income − 2,355 2,355 6 2,361 Other comprehensive income (loss) − − − (6,442) (4,314) (1,382) − 550 (11,588) (119) (11,707) Appropriations: − − − Allocation of net income − Dividends − (23) (23) 107,380 (279) 638 (34,776) (6,819) (5,474) 7,919 2,182 720 64,859 2,908 139,258 438 139,696 Balance as of September 30, 2014 107,380 359 (47,069) 78,588 139,258 438 139,696 See the accompanying notes to the financial statements. 8 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 – Interim Financial Reporting as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. This interim financial information presents the significant changes in the period, avoiding repetition of certain notes to the financial statements previously reported. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2013, which include the full set of notes. In the three-month period ending September 30, 2014 the Company reclassified the charges for inventory write-downs to net realizable value for the nine-month period ending September 30, 2014 of US$ 485 (US$ 390 for the nine-month period ending September 30, 2013) from other expenses to cost of sales (note 9). The Company believes the classification of the write-offs as cost of sales to be a more appropriate basis for presenting the expenses by function and consistent with the industry practice. Net income was not affected in any of the periods presented. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 - The effects of changes in foreign exchange rates. All assets and liabilities are translated into U.S. dollars at the closing rate at the date of the financial statements; income and expenses, as well as the cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income (loss) in the consolidated statements of changes in shareholders’ equity. Brazilian Real x U.S. Dollar Mar 2014 Jun 2014 Sep 2014 Mar 2013 Jun 2013 Sep 2013 Dec 2013 Quarterly average exchange rate 2.36 2.23 2.28 2.00 2.07 2.29 2.28 Period-end exchange rate 2.26 2.20 2.45 2.01 2.22 2.23 2.34 The Brazilian Real x U.S. Dollar exchange rate at April 15, 2015 was R$ 3.07 per U.S. dollar. The Company’s Board of Directors in a meeting held on April 22, 2015 authorized the consolidated interim financial information for issue. 9 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: write-off of overpayments improperly capitalized, oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, impairment of assets, hedge accounting, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income taxes (income tax – IRPJ and social contribution on net income – CSLL). Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off US$2,527 of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. According to testimony from Brazilian criminal investigations that became available beginning October 2014, senior Petrobras personnel conspired with contractors, suppliers and others from 2004 through April 2012 to establish and implement an illegal cartel that systematically overcharged the Company in connection with the acquisition of property, plant and equipment. Two Petrobras executive officers ( diretores ) and one executive manager were involved in this payment scheme, none of whom has been affiliated with the Company since April 2012; they are referred to below as the “former Petrobras personnel.” The overpayments were used to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, the former Petrobras personnel and other individuals involved in the payment scheme. The Company itself did not make the improper payments, which were made by the contractors and suppliers and by intermediaries acting on behalf of the contractors and suppliers. Petrobras believes that under IAS 16, the amounts it overpaid pursuant to this payment scheme should not have been included in historical costs of its property, plant and equipment. However, Petrobras cannot specifically identify either the individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. As a result, Petrobras developed a methodology to estimate the aggregate amount that it overpaid under the payment scheme, in order to determine the amount of the write-off representing the overstatement of its assets resulting from overpayments used to fund improper payments. The circumstances and the methodology are described below. Background In 2009, the Brazilian federal police began an investigation called “Lava Jato” (Car Wash) aimed at criminal organizations engaged in money laundering in several Brazilian states. The Lava Jato Operation is extremely broad and involves numerous investigations into several criminal practices focusing on crimes committed by individuals in different parts of the country and sectors of the Brazilian economy. Over the course of 2014, the Brazilian Federal Prosecutor’s Office focused part of its investigation on irregularities involving Petrobras’s contractors and suppliers and uncovered a broad payment scheme that involved a wide range of participants, including the former Petrobras personnel. Based on the information available to Petrobras, the payment scheme involved a group of 27 companies that, between 2004 and April 2012, colluded to obtain contracts with Petrobras, overcharge the Company under those contracts and use the overpayment received under the contracts to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, the former Petrobras personnel and other individuals involved in the scheme. Petrobras refers to this scheme as the “payment scheme” and to the companies involved in the scheme as “cartel members.” 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In addition to the payment scheme, the investigations identified several specific instances of other contractors and suppliers that allegedly overcharged Petrobras and used the overpayment received from their contracts with the Company to fund improper payments, unrelated to the payment scheme, to certain Petrobras employees, including the former Petrobras personnel and a former Chief International Officer. Those contractors and suppliers are not cartel members and acted individually. Petrobras refers to these specific cases as the “unrelated payments.” In connection with the investigation of the payment scheme, Paulo Roberto Costa, a former Chief Downstream Officer of Petrobras, was arrested in March 2014 and subsequently charged for money-laundering and passive corruption. Other former executives of Petrobras, including Renato de Souza Duque (a former Chief Services Officer), Nestor Cerveró (a former Chief International Officer) and Pedro José Barusco Filho (a former executive manager of the Services area), as well as former executives of Petrobras contractors and suppliers, have been or are expected to be charged as a result of the investigation. When the Company issued its 2013 audited financial statements on February 27, 2014, when it filed its 2013 Form 20-F on April 30, 2014, and when it issued its interim financial statements for the six months ended June 30, 2014 on August 8, 2014, there was no evidence available to Petrobras related to the Lava Jato investigation that would have affected the conclusions of the Company regarding the fact that its financial statements fairly presented its financial position, and the extent of the payment scheme had not been made public. Information and sources available to Petrobras On October 8, 2014, Costa and Alberto Youssef testified in the 13th Criminal District Court of Curitiba ( Vara Federal Criminal de Curitiba ) (“Paraná Court”), publicly describing the payment scheme. Since then, extensive testimony of participants in the payment scheme who have entered into plea agreements has been made public. The Company’s understanding of the payment scheme, and its methodology for measuring its impact on the Company, are based on this testimony, which includes the complete testimony of two of the former Petrobras personnel (Costa and Barusco), the complete testimony of two individuals who acted as intermediaries in the payment scheme (Youssef and Julio Gerin de Almeida Camargo), partial testimony of another individual who acted as an intermediary in the payment scheme (Shinko Nakandakari), and the complete testimony of one representative of a construction company (Augusto Ribeiro de Mendonça Neto). The Brazilian Federal Prosecutor’s Office, which is in possession of the full record of the investigation to date, filed administrative misconduct complaints ( ações de improbidade administrativa ) on February 20, 2015 against five cartel members based on the payment scheme and relied on the same approach used by the Company to measure the actual damages attributable to the payment scheme, as set out below. A significant portion of the information mentioned above was made public after January 28, 2015, when the Company issued its interim financial statements as of and for the nine months ended September 30, 2014 not reviewed by independent auditors, amplifying and corroborating the information that was previously available, namely the testimony of Barusco, Costa, Youssef and Nakandakari. The information available to the Company is generally consistent with respect to the existence of the payment scheme, the companies involved in the payment scheme, the former Petrobras personnel involved in the payment scheme, the period during which the payment scheme was in effect, and the maximum amounts involved in the payment scheme relative to the contract values of affected contracts. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Petrobras will monitor the results of the investigations and the availability of other information concerning the payment scheme. If information becomes available that indicates with sufficient precision that the estimate described above should be adjusted, Petrobras will evaluate whether the adjustment is material and, if so, recognize it. However, the Company has no expectation that additional information bearing on these matters is or will be available from internal sources. Other information obtained in the course of the Lava Jato investigation, including portions of Nakandakari’s testimony, has not been made public. However, the Company believes that, at this point, the risk that new information emerges causing material changes to the known facts and materially affecting the adjustment described below is low. This belief is largely based on the fact that a significant amount of information has become public, it is unlikely that the Brazilian authorities (in possession of the full record of the investigation to date) would withhold information that is inconsistent with what they have publicly released (they have relied on the same approach to measure the actual damages attributable to the payment scheme in the civil and criminal proceedings they have already filed) and the public information is consistent even though it comes from a range of individuals with different positions and motivations, including two of the former Petrobras personnel, alleged intermediaries in the payment scheme and representatives of contractors and suppliers. The Company’s response to the facts uncovered in the Lava Jato investigation, a description of the payment scheme and the accounting issue regarding the payment scheme, as well as the approach adopted by the Company to account for the impact of the payment scheme are set out below. The Company’s response to the facts uncovered in the investigation While the internal and external investigations are ongoing, the Company is taking the necessary procedural steps with Brazilian authorities to seek compensation for the damages it has suffered, including those related to its reputation. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. The proceedings will also include civil proceedings against cartel members, which Petrobras would have the right to join as a plaintiff, and it expects to do so. The civil proceedings typically result in three types of relief: effective damages, civil fines and moral damages. Petrobras would be entitled to any effective damages and possibly civil fines. Moral damages would typically be contributed to a federal fund, although Petrobras may seek to obtain moral damages once it joins the proceedings as a plaintiff. Petrobras does not tolerate corruption or any illegal business practices of its contractors or suppliers or the involvement of its employees in such practices, and it has therefore undertaken the following initiatives in furtherance of the investigation of irregularities involving its business activities and to improve its corporate governance system: - The Company has established several Internal Investigative Committees ( Comissões Internas de Apuração – CIA ) to investigate instances of non-compliance with corporate rules, procedures or regulations. We have provided the findings of the internal commissions that have been concluded to Brazilian authorities. - On October 24 and 25, 2014, the Company engaged two independent law firms, U.S. firm Gibson, Dunn & Crutcher LLP and Brazilian firm Trench, Rossi e Watanabe Advogados, to conduct an independent internal investigation. 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) - The Company has been cooperating fully with the Brazilian Federal Police ( Polícia Federal ), the Brazilian Public Prosecutor’s Office ( Ministério Público Federal ), the Brazilian Judiciary, and other Brazilian authorities (the Federal Audit Court – Tribunal de Contas da União – TCU , and the Federal General Controller – Controladoria Geral da União – CGU ). - The Company has established committees to analyze the application of sanctions against contractors and suppliers, and imposed a provisional ban on contracting with the cartel members (and entities related to them) mentioned in the testimony that has been made public. - The Company has developed and implemented measures to improve corporate governance, risk management and control, which are documented in standards and minutes of management meetings that establish procedures, methods, responsibilities and other guidelines to integrate such measures into the Company’s practices. - The Company has created a position of Governance, Risk and Compliance Officer, with the aim of supporting the Company’s compliance programs and mitigating risks in its activities, including fraud and corruption. The new Officer participates in the decisions of the Executive Board, and any matter submitted to the Executive Board for approval must previously be approved by this Officer as they relate to governance, risk and compliance. - On January 13, 2015 the Board of Directors appointed Mr. João Adalberto Elek Junior to the position of Governance, Risk and Compliance Officer. Mr. João Adalberto Elek Junior took office on January 19, 2015. He will serve a three-year term, which may be renewable, and may only be removed by a vote of the Board of Directors, including the vote of at least one Board Member elected by the non-controlling shareholders or by the preferred shareholders. - A Special Committee was formed to act independently and to serve as a reporting line to the Board of Directors for the firms conducting the independent internal investigation. The Special Committee is composed of Ellen Gracie Northfleet, retired Chief Justice of the Brazilian Supreme Court (as chair of the Committee), Andreas Pohlmann, Chief Compliance Officer of Siemens AG from 2007 to 2010, and the executive officer of Governance, Risk and Compliance, João Adalberto Elek Junior. Description of the payment scheme and its impact on the Company’s financial statements The following items discuss the need to correct the carrying amount of specified property, plant and equipment due to the impact of the payment scheme, as well as the impracticability of identifying actual improper payments, tying the overpayments to specific contract payments, or measuring the exact amount of the overpayments to be corrected. They also discuss the approach adopted by the Company to write off capitalized costs representing amounts that Petrobras overpaid for property, plant and equipment. Note 3.3 below discusses the two alternative approaches considered and rejected by the Company as surrogates for measuring the exact amounts. The payment scheme and the need to correct the carrying amount of specified property, plant and equipment According to the information available to the Company described above, under the payment scheme, a large number of contractors and suppliers colluded with the former Petrobras personnel to overcharge Petrobras under construction contracts and contracts to provide Petrobras with goods and services, and used the overpayments to make improper payments to political parties, elected officials or public officials, individual contractor personnel, or the former Petrobras personnel. 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In particular, the former Chief Downstream Officer, the former Chief Services Officer and the former executive manager of the Services area of Petrobras were involved in the payment scheme. Those individuals, who were all in positions of authority at Petrobras, not only failed to report the existence of the cartel, but they also used their influence to further the objectives of the payment scheme, primarily by ensuring that the cartel members would be selected to participate in bidding rounds for goods and services contracts with Petrobras so that the cartel members would secure contracts with the Company. However, there is no available information indicating that these individuals controlled or directed the use of the overpayments once the funds left Petrobras. In addition to the payment scheme, the investigations identified several other specific instances in which Petrobras was overcharged in connection with the acquisition of property, plant and equipment. The amount that Petrobras was overcharged was used to make unrelated payments to Petrobras personnel. Impracticability of determining the actual amount of overpayment and the periods to be corrected It is impracticable to identify the exact date and amount of each overpayment by the Company to the contractors and suppliers because of the limitations described below: The information available to the Company in the testimony identifies the companies involved in the payment scheme and the period of time it was in effect, but the testimony does not identify all the affected contracts, the individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. Petrobras itself did not make or receive any improper payments. They were made by outside contractors and suppliers, so the exact amounts that the Company overpaid to fund these payments cannot be identified. The information to determine the amount by which the Company was overcharged by the cartel members is not contained within the Company’s accounting records. These records reflect the terms of the contract entered into by the Company, which entailed payments that were inflated because of the conspiracy among the cartel members and the former Petrobras personnel to overcharge Petrobras. Since the Company cannot identify the amount of overpayments for specific contractual payments or in specific accounting periods, it cannot determine the period in which to adjust property, plant and equipment. Two independent law firms are conducting an independent internal investigation, under the direction of the Special Committee mentioned above. The independent internal investigation is not expected to provide additional quantitative information of a kind to support an adjustment to the Company’s financial statements. The information available to the investigators is limited to internal information of Petrobras, so it will not be able to produce specific identified information on the amount by which the Company was overcharged. The money-laundering activities alleged to have occurred were designed to hide the origins and amounts of the funds involved, so a specific accounting should not be expected. The ongoing investigations by Brazilian authorities will focus on the criminal liability of individuals, and not on establishing a full accounting of the amounts that Petrobras was overcharged by the cartel members or all improper payments made by contractors and suppliers from the Company’s contract payments. These investigations may take several years before all the evidence and allegations are evaluated. 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Brazilian authorities have filed actions against contractors and suppliers and their respective representatives. In these actions, the prosecutors have sought judicial remedies for administrative misconduct ( ação de improbidade administrativa ) using 3% of the contract prices paid to the contractors and suppliers to measure the actual damages attributable to the payment scheme, which is consistent with the methodology used by the Company to account for the effects of the payment scheme. The scope of this process is not expected to produce a full accounting of all improper payments, even after the significant amount of time the investigations by Brazilian authorities may take. Brazilian law does not provide for discovery in civil proceedings, so the information that is produced in these proceedings would not be expected to exceed the information produced in the investigation and the criminal proceedings. As previously discussed, despite the limitations described above, the information available to the Company is, in general, consistent in terms of the individuals and companies involved in the payment scheme, the period during which the payment scheme was in effect, and the percentage of overcharging applied over the total contract values under affected contracts and used to fund the improper payments made by contractors and suppliers. Approach adopted by the Company to adjust its property, plant and equipment for overpayments As it is impracticable to identify specific periods and amounts for the overpayments by the Company, the Company considered all the information available (as described above) to quantify the impact of the payment scheme. When the Company issued its interim financial statements as of and for the nine months ended September 30, 2014 not reviewed by independent auditors, the Company did not yet possess information robust enough to make adjustments in its financial statements considering that a number of documents it knew existed had not yet been released, such as the plea agreement testimony of Barusco, as well as the plea agreement testimony of Costa and Youssef. Since January 28, 2015, substantial additional evidence has been made public that amplifies and corroborates the information that was previously available. - Barusco’s testimony has been made public. - The testimony provided under the plea agreements of Costa and Youssef that had previously been kept under seal has been made public. - Portions of Nakandakari’s testimony have been made public. - The Brazilian Federal Prosecutor’s Office has filed complaints ( ações de improbidade administrativa ) against cartel members seeking damages based on the improper payments. - The Brazilian Federal Prosecutor’s Office has filed additional criminal complaints against individuals involved in the payment scheme as representatives of the construction companies, intermediaries or the former Petrobras personnel. - A leniency agreement has been entered into by a construction company involved in the cartel, Setal Engenharia e Construções, with Brazilian authorities. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company included in its historical cost for property, plant and equipment all of the amounts paid under the affected contracts. However, the Company believes that the amount of its contract payments representing overpayments to contractors and suppliers pursuant to the payment scheme should not have been capitalized as property, plant and equipment. The testimony identified 27 cartel members (Brazilian contractors and suppliers involved in the payment scheme) and several additional instances where a contractor or supplier acting individually overcharged to make improper payments unrelated to the payment scheme. The testimony states that the cartel and the payment scheme were active from 2004 through April 2012. The Company also evaluated whether the payment scheme affected periods before 2004. However, the testimony does not indicate that the payment scheme was in effect before 2004 and even if it were, the impact of contractors and suppliers overcharging the Company prior to 2004 is not material, as most of the Company’s property, plant and equipment assets were built between 2004 and 2014 (the balance of property, plant and equipment was US$30.8 billion as of December 31, 2003) and the assets existing as of December 31, 2003 were substantially depreciated by 2014. Based on the available information described above, the Company concluded that the portion of the costs incurred to build its property, plant and equipment that resulted from contractors and suppliers in the cartel overcharging the Company to make improper payments should not have been capitalized. In order to account for the impact of overpayments, the Company developed an estimation methodology to serve as a proxy for the adjustment that should be made to property plant and equipment using the five steps described below: (1) Identify contractual counterparties: the Company listed all the companies identified in public testimony, and using that information the Company identified all of the contractors and suppliers that were either so identified or were consortia including entities so identified. (2) Identify the period: the Company concluded from the testimony that the payment scheme was operating from 2004 through April 2012. (3) Identify contracts: the Company identified all contracts entered into with the counterparties identified in step 1 during the period identified in step 2, which included supplemental contracts when the original contract was entered into between 2004 and April 2012. It has identified all of the property, plant and equipment related to those contracts. (4) Identify payments: the Company calculated the total contract values under the contracts identified in step 3. (5) Apply a fixed percentage to the amount determined in Step 4: the Company estimated the aggregate overpayment by applying a percentage indicated in the depositions (3%) to the total amounts for identified contracts. The calculation considered all the recorded amounts in the Company’s books and records from 2004 through September 2014 with respect to contracts initially entered into between 2004 and April 2012, and any related supplemental contracts, between the companies of the Petrobras group and the cartel members (individually or in a consortium). This broad scope was used to produce the best estimate for quantifying the aggregate amount of the overpayment, even if there was no specific evidence of overcharging or improper payments under every affected contract. The Company also identified amounts recorded in its books and records concerning specific contracts and projects with the non-cartel members to account for the amounts those companies overcharged Petrobras to fund improper payments they made, unrelated to the payment scheme and the cartel. 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) For overpayments attributable to non-cartel members, unrelated to the payment scheme, the Company included in the write-off for incorrectly capitalized overpayments the specific amounts of improper payments or percentages of contract values, as described in the testimony, which were used by those suppliers and contractors to fund improper payments. The Company has a number of ongoing projects in which the original contract was entered into between 2004 and April 2012. The approach adopted by the Company considers that the overcharge was applied over total contract values. These include contract payments to be incurred by Petrobras in future periods, because it is impracticable to allocate the aggregate overpayments to specific periods and the portion of the overcharge that relates to future contract payments may have been charged to the Company in prior periods. Therefore, the write-off of overpayments incorrectly capitalized takes into account the total contract values and not only contract payments already incurred. However, as mentioned above, based on the available information, the Company believes that the cartel and the payment scheme were dismantled after April 2012 and that, considering all the developments in the ongoing criminal investigation, the improper payments related to the payment scheme have stopped. Petrobras believes that this methodology produces the best estimate for the aggregate overstatement of its property, plant and equipment resulting from the payment scheme, in the sense that it represents the upper bound of the range of reasonable estimates. The estimate assumes that all contracts with the identified counterparties were affected and that 3% represents the amount by which the Company overpaid on those contracts. Both assumptions are supported by the testimony, even though some testimony indicated lower percentages with respect to certain contracts, a shorter period (2006 to 2011), or fewer contractors involved. Along with the write-off to reduce the carrying amount of specified property, plant and equipment, the impact in the current period includes write-offs of tax credits (VAT and correlated taxes) and a provision for credits applied in prior periods with respect to property, plant and equipment that has been written-down, as well as the reversal of depreciation of affected assets beginning on the date they started operating. As previously discussed, the testimony does not provide sufficient information to allow the Company to determine the specific period during which the Company made specific overpayments. Accordingly, the write-off of overpayments incorrectly capitalized was recognized in the third quarter of 2014, because it is impracticable to determine the period-specific effect in each prior period. The Company believes this approach is the most appropriate pursuant to the requirements of IFRS for the correction of an error. In addition, the Company has evaluated the materiality of the impact of the payment scheme on prior periods presented in its financial statements for comparative purposes using two different analyses: it estimated the allocation of the overpayments to specific prior periods if all overpayments were made on a pro rata basis out of each of the actual contract payments and capitalized correspondingly; and it also estimated the materiality of improper payments to prior periods if the improper payments had been made at inception (on the date the contracts were entered into). Both allocation exercises indicated writing off the overpayment that was improperly capitalized would not have been material to any of the prior periods presented for comparative purposes. The Company has not recovered and cannot reliably estimate any recoverable amounts at this point. Any amounts ultimately recovered would be recorded as income when received (or when their realization becomes virtually certain). As previously mentioned, Petrobras believes that under IAS 16, the amounts it overpaid pursuant to the payment scheme should not have been included in the historical cost of the property, plant and equipment. Therefore, under Brazilian tax legislation, this write-off is considered a loss resulting from unlawful activity and subject to the evolution of the investigations in order to establish the actual extent of the losses before they can be deducted from an income tax perspective. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) As a result, at September 30, 2014, it is not possible for the Company to estimate the amounts that will ultimately be considered deductible or the timing for the deduction. Accordingly no deferred tax assets were recognized for the write-off of overpayments incorrectly capitalized. The Company carefully considered all available information and, as discussed above, does not expect that new developments in the investigations by the Brazilian authorities, by the independent law firms conducting an internal investigation, or by new internal commissions set up (or a review of the results of previous internal investigations) could materially impact or change the methodology described above. Notwithstanding this expectation, the Company will continuously monitor the investigations for additional information and will review its potential impact on the adjustment. The total impact of the adjustments described above by business area is set out below. “Write-off – overpayments incorrectly capitalized” E&P RTM GAS & POWER DISTRIB. INTER. CORP. TOTAL Payment scheme: Total contract amounts (*) 25,573 45,233 8,663 309 307 1,355 81,440 Estimated aggregate overpayments (3%) 767 1,358 260 9 9 41 2,444 Unrelated payments (outside the cartel) 57 − 4 − − − 61 824 1,358 264 9 9 41 2,505 Reversal of depreciation of the affected assets (35) (81) (21) − − (4) (141) Impact on property, plant and equipment 789 1,277 243 9 9 37 2,364 Write-down of tax credits related to affected assets (**) 15 121 23 − − 4 163 Write-off – overpayments incorrectly capitalized 804 1,398 266 9 9 41 2,527 (*) Of this amount, US$ 17,999 represents amounts scheduled to be paid after September 30, 2014. (**) Write-down of tax credits that will not be applicable in the future. Possible alternative approaches considered and rejected IFRS allows the use of a revaluation model under IAS 16 to re-measure the carrying amount of property, plant and equipment, but the use of revaluation models is not permitted by Brazilian Corporation Law. As a result, the Company did not consider that approach as a viable alternative to address the impact of the overpayment on the affected property, plant and equipment. The Company considered whether it could develop a surrogate or proxy to quantify the errors to be corrected. The proposed proxy would involve determining the fair value of each affected asset (measured on a stand-alone basis), and estimating the amount of overpayments as being the difference between the fair value of each affected asset and its carrying amount. The proposed approach would be different than a charge for impairment because the assets would be valued on a stand-alone basis and not as a group of assets included in a cash generating unit. The recoverable amount of those assets would also not be determined by the higher amount between their fair value and their value in use, but would be considered to be their fair value. The Company engaged two global firms internationally known as independent appraisers to determine the fair value of most of the affected assets based on the valuation technique that was most appropriate to the specificities of each asset and for which relevant data was available. For 31 individual assets, book value exceeded fair value by an aggregate of US$36.1 billion, while the book value of the 21 other individual assets was an aggregate of US$11.1 billion below fair value. As previously discussed, the difference between the fair value and the carrying amount of those assets would conceptually be attributable to improper payments. 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) However, after the difference was measured, the Company concluded that the shortfall between the fair value and the carrying amount of the assets was significantly larger than any reasonable estimate of the improper payments uncovered in the context of the Lava Jato investigation. Fair value shortfalls originate not primarily from improper payments, but from different sources (both related to the method of measuring the fair value and to changes in the business context), which cannot be individually or separately quantified, such as: - The fair value of the assets was measured on a stand-alone basis and did not consider value that would be added to the assets when used in an integrated manner, in which value is transferred from one asset to another, depending on how the company operates the assets, because management seeks to achieve the global optimum of the portfolio of assets instead of the individual optimum (especially for the refining assets). Those gains are captured when those assets are evaluated inside cash-generating units (CGU) for impairment testing and many of the affected assets are in a single CGU; - The discount rate used by the appraisers considered a risk premium related to the acquisition of a single asset by a third party inside a market highly concentrated in a single large-scale player (Petrobras). This would be applicable to evaluate the acquisition of new property, plant and equipment, but not to determine the value in use of assets which already belong to the portfolio of the Company; - Changes in economic and financial variables (exchange rate, discount rate, risk metrics and cost of capital); - Changes in estimates of prices and margins of inputs; - Changes in projections of prices, margins and demand for products sold in light of recent changes in market conditions; - Changes in equipment and input prices, wages and other correlated costs; - The impact of local content requirements; and - Project planning deficiencies (especially in the Engineering and Downstream areas). Therefore, the Company concluded that using the fair value as a surrogate or proxy to adjust its property, plant and equipment would not have been appropriate, as the adjustment would include elements with no direct relation to the overpayments. Changes in the current business context Changes in the Company’s business context and the impact of the Lava Jato investigation prompted a review of the Company’s future prospects and ultimately led to the reduction in the pace of the Company’s capital expenditures. Petrobras’s ability to invest its available funds has been limited as a result of a decrease in expected future operating revenues following the decline of oil prices, along with the devaluation of the Brazilian real, which has increased the Company’s cash outflows to service debt in the near term, most of which is denominated in foreign currencies. For a variety of reasons, including the economic and political environment in Brazil, Petrobras is currently unable to access the capital markets. Other sources of available financing are limited, and in any event would be insufficient to meet Petrobras’s investment needs. Petrobras also faces a shortage of qualified contractors and suppliers as a result of the difficulties created for suppliers by the Lava Jato investigation. 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) As a result, Petrobras has recently determined to delay or suspend the completion of some of the assets and projects included in Petrobras’s capital expenditure plan that are expected to contribute little to its cash generation from its operations or that present complications due to contractor insolvency or to a lack of availability of qualified suppliers (as a result of the Lava Jato investigation or otherwise). Investigations involving the Company Petrobras is not a target of the Lava Jato investigation. On November 21, 2014, Petrobras received a subpoena from the U.S. Securities and Exchange Commission (SEC) requesting certain documents and information about the Company. The Company has been complying with the subpoena and intends to continue to do so, working with the independent Brazilian and U.S. law firms that were hired to conduct an independent internal investigation. Legal proceedings involving the Company See note 30 for information about class actions and the Company’s other material legal proceedings. 4. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the nine-month period ended September 30, 2014. The main disposal of assets and legal mergers are set out in note 10. 5. Summary of significant accounting policies The accounting policies and methods of computation followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2013 were consistently followed in the preparation of these consolidated interim financial statements. The estimated useful life of equipment and other assets was reviewed in 2014, based on reports of internal appraisers, as set out below: Weighted average useful life Class of assets Previous Reviewed Refining plants and equipment 10 years 20 years Natural gas processing and treating units 10 years 20 years Offshore wellhead equipment 5 years 10 years Drilling tools - offshore 5 to 10 years 8 years Drilling tools - onshore 5 to 10 years 3 to 10 years Ancillary tools 10 to 31 years 6 to 10 years Offshore production facilities 10 to 30 years 25 years Buildings 25 years 50 years 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 6. Cash and cash equivalents Cash at bank and in hand 818 951 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 5,012 3,493 Other investment funds 39 53 5,051 3,546 - Abroad 14,377 11,371 Total short-term financial investments 19,428 14,917 Total cash and cash equivalents 20,246 15,868 7. Marketable securities Trading securities 3,203 3,878 Available-for-sale securities 19 17 Held-to-maturity securities 5,333 121 8,555 4,016 Current 8,435 3,885 Non-current 120 131 Trading securities refer mainly to investments in Brazilian Government Bonds and held-to-maturity securities are mainly comprised of time deposits in highly-rated financial institutions. These financial investments have maturities of more than three months and are classified as current assets due to their maturity or the expectation of their realization in the short term. 8. Trade and other receivables Trade and other receivables, net Trade receivables Third parties 11,286 10,153 Related parties (Note 19.1) Investees 678 658 Receivables from the electricity sector 2,561 1,849 Petroleum and alcohol accounts -Federal Government 343 357 Other receivables 2,215 2,591 17,083 15,608 Provision for impairment of trade receivables (3,106) (1,406) 13,977 14,202 Current 8,792 9,670 Non-current 5,185 4,532 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Changes in the allowance for impairment of trade receivables Opening balance 1,406 1,452 Additions (*) 1,921 133 Write-offs (48) (68) Cumulative translation adjustment (173) (111) Closing balance 3,106 1,406 Current 1,193 800 Non-current 1,913 606 (*) Relates primarily to the electricity sector (see note 8.4). Trade receivables overdue - Third parties Up to 3 months 445 911 From 3 to 6 months 198 272 From 6 to 12 months 271 395 More than 12 months 2,311 1,827 3,225 3,405 Trade receivables – electricity sector (isolated electricity system in the northern region of Brazil) Not yet due Overdue Total Not yet due Overdue Total Clients Eletrobras Group (Note 19.1) 435 2,126 2,561 663 1,186 1,849 Companhia de Gás do Amazonas (CIGÁS) 1,056 200 1,256 − 682 682 Others 50 341 391 43 264 307 1,541 2,667 4,208 706 2,132 2,838 (-) Allowance for impairment of trade receivables (798) (749) (1,547) − (15) (15) Total 743 1,918 2,661 706 2,117 2,823 Related parties 434 1,812 2,246 663 1,180 1,843 Third parties 309 106 415 43 937 980 As of September 30, 2014, US$ 3,973 of the Company’s receivables from the isolated electricity system in the northern region of Brazil were classified as non-current assets. The balance of those receivables was US$ 4,208 as of September 30, 2014 (US$ 2,838 as of December 31, 2013) and comprise: (i) US$ 3,892 (US$ 2,659 as of December 31, 2013) from fuel oil, natural gas and other products sold to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers ( Produtores Independentes de Energia – PIE ) located in the northern region of Brazil. (ii) US$ 315 (US$ 179 as of December 31, 2013) from an electricity supply contract entered into by Petrobras and a subsidiary of Eletrobras in 2005 classified as a finance lease of two thermoelectric power plants in the northern region of Brazil. The thermoelectric power plants will be transferred to the subsidiary of Eletrobras by the end of the lease term (20 years) for no additional cost. These receivables are not overdue. A portion of the costs related to the fuel supplied to those thermoelectric power plants is borne by funds from the Fuel Consumption Account ( Conta de Consumo de Combustível – CCC ), which is managed by Eletrobras. 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Funds transferred from the CCC to the electricity companies in the northern region of Brazil have not been sufficient for them to meet their financial obligations, and, as a result, some of these companies are experiencing financial difficulties and have not been able to pay for the products supplied by Petrobras. The Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras on December 31, 2014 with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged being indebted in the amount of US$ 3,509. This amount will be updated based on the Selic interest rate (Brazilian short-term interest rate) every month. Under the agreement, the amounts are expected to be paid in 120 monthly installments beginning in February 2015. Pursuant to the debt acknowledgment agreement, receivables due to Petrobras in the amount of US$ 2,483 were collateralized by receivables from the CCC that were pledged as security. The collateralized receivables relate to amounts payable from the Brazilian Energy Development Account ( Conta de Desenvolvimento Energético - CDE ) to the CCC. One of the purposes of the CDE is to refund the costs incurred by the CCC to support electricity generation and distribution in the isolated electricity system. The debt acknowledgement agreement was collateralized when the Brazilian Electricity Agency - Agência Nacional de Energia Elétrica (ANEEL) recognized in February 2015 a debt acknowledgement for the payables from the CDE to the CCC. The Company’s Management has determined that an allowance for impairment of trade receivables was required to cover receivables with no guarantees, including the balances of previous debt acknowledgement agreements and from companies that were not part of the most recent debt acknowledgment agreement with Eletrobras. An allowance for impairment of trade receivables of US$ 1,532 was recognized in the quarter ended September 30, 2014 (US$ 1,651 charged to selling expenses, partially offset by a US$ 119 cumulative translation adjustment -CTA effect). Beginning in 2015 the Brazilian government implemented a new pricing policy for the electricity sector and has already implemented price increases in the first quarter of 2015. The new policy will strengthen the financial situation of the companies in the electricity sector and reduce their insolvency on payables from fuel oil and other products supplied. The Company expects that the impact of the higher electricity prices resulting from the new policy will be more significant after the first quarter of 2015, notably because the funds received from the end customer will be transferred to the CCC and used to refund the electricity generation companies. 9. Inventories Crude Oil 4,565 5,849 Oil Products 5,299 4,985 Intermediate products 872 924 Natural Gas and LNG (*) 455 401 Biofuels 215 158 Fertilizers 34 26 11,440 12,343 Materials, supplies and others 1,846 1,935 13,286 14,278 Current 13,234 14,225 Non-current 52 53 (*) Liquid Natural Gas Inventories are presented net of a US$ 63 allowance reducing inventories to net realizable value (US$ 88 as of December 31, 2013), mainly due to the volatility of international prices of crude oil and oil products. The amount of write-down of inventories to net realizable value recognized as cost of sales in the nine-month period ended September 30, 2014 is US$ 485 (US$ 390 in the nine-month period ended September 30, 2013). 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of US$ 2,766 (US$ 2,976 as of December 31, 2013), as set out in note 22. Disposal of assets and legal mergers Disposal of assets Brasil PCH S.A. On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. (which subsequently assigned the sale and purchase contract to Chipley SP Participações) for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of its voting stock, for a consideration of US$ 304, before contractual price adjustments. On February 14, 2014, the remaining conditions precedent for this transaction were met and the disposal was concluded for a total amount of US$ 301, after contractual price adjustments. A gain of US$ 274 before taxes was recognized in other income. Petrobras Colombia Limited (PEC) On September 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petrobras Colombia Limited (PEC), a subsidiary of Petrobras International Braspetro B.V. (PIB BV), to Perenco Colombia Limited, for a consideration of US$ 380, subject to price adjustments through the close of the transaction. On April 30, 2014 the transaction was concluded, the respective assets and liabilities were transferred to Perenco and a US$ 101 gain was recognized in other income. UTE Norte Fluminense S.A. On April 11, 2014 Petrobras disposed of its 10% interest in Usina Termelétrica Norte Fluminense (UTE - NF) to the Électricité de France (EDF) group for US$ 82. A US$ 37 gain was recognized in other income. There are no precedent conditions to the transaction. Transierra S.A. On August 5, 2014, Petrobras disposed of its 44.5% interest in Transierra S.A. to Yacimientos Petrolíferos Fiscales Bolivianos (YPFB) for US$ 107. A US$ 32 gain was recognized in other income. There are no precedent conditions to the transaction. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder, at a consideration of US$ 369, subject to price adjustments through the close of the transaction. The transaction was approved in a Shareholders’ Extraordinary General Meeting held on September 30, 2013 and its conclusion is subject to certain conditions, including the approval by Conselho Administrativo de Defesa Econômica – CADE. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Due to the pending conditions precedent for conclusion of this transaction, the assets and associated liabilities involved in this transaction were classified as held for sale. Petrobras Energia Peru S.A. On November 12, 2013, the Board of Directors of Petrobras approved the disposal of 100% of Petrobras Energia Peru S.A. by Petrobras de Valores Internacional de España S.L. – PVIE and Petrobras International Braspetro B.V. – PIB BV to China National Petroleum Corporation (CNPC), for US$ 2,643, subject to price adjustments through the close of the transaction. The transaction is subject to certain conditions precedent, including approval by the Chinese and Peruvian governments, as well as compliance with the procedures under their "Joint Operating Agreement (JOA)", where applicable. Due to the pending conditions precedent for the conclusion of this transaction, the assets and corresponding liabilities were classified as held for sale. Companhia de Gás de Minas Gerais On July 18, 2014, the Board of Directors of Petrobras approved the disposal of its 40% interest in Companhia de Gás de Minas Gerais (Gasmig) to Companhia Energética de Minas Gerais (Cemig). Due to the pending conditions precedent for the conclusion of this transaction, the assets and corresponding liabilities were classified as held for sale. Assets classified as held for sale Assets classified as held for sale and associated liabilities, classified in current assets and current liabilities are presented by main business segment, as below: Exploration and Production Refining, Transport. & Marketing Gas & Power International Others Total Total Assets classified as held for sale Property, plant and equipment 48 116 − 1,340 − 1,504 1,780 Trade receivables − 108 − 29 − 137 136 Inventories − 78 − 11 − 89 121 Investments − 9 163 11 − 183 54 Cash and Cash Equivalents − 2 − 55 − 57 121 Others − 20 − 71 − 91 195 48 333 163 1,517 − 2,061 2,407 Liabilities on assets classified as held for sale Trade payables − (22) − (18) − (40) (164) Provision for decommissioning costs − − − (9) − (9) (30) Non-current finance debt − (19) − − − (19) (612) Others − (18) − (155) − (173) (267) − (59) − (182) − (241) (1,073) 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Legal mergers On April 2, 2014, the Petrobras Shareholders’ Extraordinary General Meeting approved the mergers of Termoaçu S.A., Termoceará Ltda. and Companhia Locadora de Equipamentos Petrolíferos – CLEP into Petrobras. These mergers did not affect share capital. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect the Company’s consolidated financial statements. Investments Investments in associates and joint ventures Investments measured using equity method Braskem S.A. 2,074 2,201 Petrobras Oil & Gas B.V. - PO&G 1,774 1,707 Guarani S.A. 479 510 State-controlled Natural Gas Distributors 372 533 Petroritupano S.A. 195 198 Petrowayu S.A. 183 185 Nova Fronteira Bioenergia S.A. 172 170 Other petrochemical investees 86 84 UEG Araucária Ltda 82 59 Transierra S.A. − 68 Petrokariña S.A. 66 66 Other associates 838 863 6,321 6,644 Other investees 18 22 6,339 6,666 Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 1.15 0.80 1,567 1,083 1,567 1,083 Associate Braskem S.A. 212,427 212,427 Common 4.77 7.04 1,014 1,496 Braskem S.A. 75,793 75,793 Preferred A 6.61 8.96 501 680 1,515 2,176 The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value of the investment as of September 30, 2014, was US$ 1,515, based on the quoted values of both Petrobras’ interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering the Company’s share of the future cash flows projected for Braskem. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14 to our audited consolidated financial statements for the year ended December 31, 2013. The carrying amount of the investment as of September 30, 2014 was US$ 2,074 (US$ 2,201 as of December 31, 2013). 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Property, plant and equipment By class of assets Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Balance at January 1, 2013 8,164 81,708 81,663 33,366 204,901 Additions 68 1,794 36,125 663 38,650 Additions to / review of estimates of decommissioning costs − − − (629) (629) Capitalized borrowing costs − − 3,909 − 3,909 Business combinations 17 31 16 − 64 Write-offs (4) (121) (2,399) (25) (2,549) Transfers (***) 1,224 23,626 (29,620) 25,896 21,126 Depreciation, amortization and depletion (518) (7,513) − (4,939) (12,970) Impairment recognition (****) − (11) (6) (85) (102) Impairment reversal (****) − 49 − 72 121 Cumulative translation adjustment (1,083) (9,158) (9,930) (4,449) (24,620) Balance at December 31, 2013 7,868 90,405 79,758 49,870 227,901 Cost 10,729 133,368 79,758 77,117 300,972 Accumulated depreciation, amortization and depletion (2,861) (42,963) − (27,247) (73,071) Balance at December 31, 2013 7,868 90,405 79,758 49,870 227,901 Additions 16 1,357 22,978 311 24,662 Additions to / review of estimates of decommissioning costs − − − (13) (13) Capitalized borrowing costs − − 2,789 − 2,789 Write-offs (11) (45) (3,461) (130) (3,647) Write-off - overpayments incorrectly capitalized (35) (1,160) (1,078) (91) (2,364) Transfers (***) 1,301 17,053 (22,767) 16,354 11,941 Depreciation, amortization and depletion (422) (5,345) − (3,636) (9,403) Impairment recognition (****) (44) (90) − − (134) Cumulative translation adjustment (404) (3,997) (2,880) (3,078) (10,359) Balance at September 30, 2014 8,269 98,178 75,339 59,587 241,373 Cost 11,404 143,579 75,339 88,925 319,247 Accumulated depreciation, amortization and depletion (3,135) (45,401) − (29,338) (77,874) Balance at September 30, 2014 8,269 98,178 75,339 59,587 241,373 Weighted average of useful life in years 40 (25 to 50 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 29 for assets under construction by business area (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes US$ 22,134 and US$ 8,035, reclassified from Intangible Assets to Property, Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (Franco and Sul de Tupi in 2013 and Florim, Sul de Guará and Nordeste de Tupi in 2014), as set out in note 13.2. (****) Impairment charges and reversals are recognized in the statement of income as other expenses, net. As of September 30, 2014, property, plant and equipment includes assets under finance leases of US$ 77 (US$ 86 at December 31, 2013). Premium I and Premium II refineries On January 22, 2015 the Company decided to abandon the construction projects of Premium I and Premium II refineries. Based on projected demand growth in the domestic and international oil product markets and the absence of a construction phase financial support partner (one of the assumptions in the 2014-2018 Business and Management Plan - BMP), the Company decided to abandon these projects. 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The decision to abandon the projects resulted in a charge of US$ 1,190 recognized in other expenses in the quarter ended September 30, 2014 to write-off all capitalized costs with respect to those projects. Intangible assets By class of assets Software Rights and Concessions acquired developed in-house Goodwill Total Balance at January 1, 2013 38,513 188 577 461 39,739 Addition 2,931 33 128 − 3,092 Capitalized borrowing costs − − 12 − 12 Write-offs (80) (2) (3) − (85) Transfers (**) (22,222) (15) (14) (17) (22,268) Amortization (38) (47) (133) − (218) Impairment recognition (***) (524) − − − (524) Cumulative translation adjustment (4,199) (15) (71) (44) (4,329) Balance at December 31, 2013 14,381 142 496 400 15,419 Cost 14,804 607 1,442 400 17,253 Accumulated amortization (423) (465) (946) − (1,834) Balance at December 31, 2013 14,381 142 496 400 15,419 Addition 86 26 85 − 197 Capitalized borrowing costs − − 6 − 6 Write-offs (94) (5) (7) − (106) Transfers (**) (8,035) 6 3 − (8,026) Amortization (27) (44) (89) − (160) Impairment reversal (***) 6 − − − 6 Cumulative translation adjustment (47) (3) (23) (12) (85) Balance at September 30, 2014 6,270 122 471 388 7,251 Cost 6,700 614 1,345 388 9,047 Accumulated amortization (430) (492) (874) − (1,796) Balance at September 30, 2014 6,270 122 471 388 7,251 Estimated useful life - years (*) 5 5 Indefinite (*) See note 3.9 (Intangible assets) of the financial statements of December 31,2013. (**) Includes US$ 22,134 and US$ 8,035, reclassified from Intangible Assets to Property Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (Franco and Sul de Tupi in 2013 and Florim, Sul de Guará and Nordeste de Tupi in 2014). See note 13.2. (***) Impairment charges and reversals are recognized in the statement of income as other expenses, net. Concession for exploration of oil and natural gas - Assignment Agreement (“Cessão Onerosa”) As of September 30, 2014, the Company’s intangible assets include US$ 2,504 (US$ 10,424 at December 31, 2013) related to the Assignment Agreement, net of amounts paid as signature bonuses for Franco (now Campo de Búzios), Sul de Tupi (now Campo de Sul de Lula), Florim (now Campo de Itapu), Sul de Guará (now Campo Sul de Sapinhoá) and Nordeste de Tupi (now Campo de Sepia), which have been transferred to property, plant and equipment. Petrobras, the Federal Government (assignor) and the Brazilian Agency of Petroleum, Natural Gas and Biofuels (Agência Nacional de Petróleo, Gás Natural e Biocombustíveis) - ANP (regulator and inspector) entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 (forty) years and renewable for a further 5 (five) years subject to certain conditions. 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) On December 29, 2014, the Company submitted the declaration of commerciality of crude oil and natural gas accumulations located in the Entorno de Iara block (now Campo Norte de Berbigão, Campo Sul de Berbigão, Campo Norte de Sururu, Campo Sul de Sururu and Campo de Atapu) to the ANP. After the declaration of commerciality of Entorno de Iara, the exploration stage of the Assignment Agreement is concluded and the formal review procedures for each block, based on economic and technical assumptions for each area, will continue. If the review determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired under the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. Once the effects of the aforementioned review become probable and can be reliably measured, the Company will make the respective adjustments to the purchase prices of the rights. The agreement also establishes a compulsory exploration program for each of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and development stages, which will be subject to certification by the ANP. In the event of non-compliance, the ANP may apply administrative sanctions pursuant to the terms in the agreement. Based on drilling results obtained, expectations regarding the production potential of the areas were confirmed and the Company will continue to develop its investment program and activities as established in the agreement. 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Impairment The recoverable amount of the Araucária Nitrogenados S.A (a fertilizers plant) cash-generating unit - CGU is measured by its value in use, for impairment testing purposes. The calculation of the value in use of the CGU reflects future projections that consider: an estimate of the useful life of the group of assets in the CGU; financial budgets, forecasts and assumptions approved by management; and a pre-tax discount rate derived from the weighted average cost of capital (WACC). A US$ 134 impairment charge was recognized in other expenses for Araucária Nitrogenados S.A., resulting from operational aspects that required higher capital expenditures during 2014. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial feasibility of the reserves. Changes in the balances of capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the table below: Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 8,802 10,649 Additions to capitalized costs pending determination of proved reserves 3,295 4,981 Capitalized exploratory costs charged to expense (1,270) (1,251) Transfers upon recognition of proved reserves (1,738) (4,174) Cumulative translation adjustment (404) (1,403) Closing Balance 8,685 8,802 Intangible Assets (**) 5,783 13,880 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 14,468 22,682 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. (**) The balance of intangible assets comprises amounts related to the Assignment Agreement (note 13.2). Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the table below: Exploration costs recognized in profit or loss Jan-Sep/2014 Jan-Sep/2013 Geological and geophysical expenses 568 772 Exploration expenditures written off (incl. dry wells and signature bonuses) 1,869 1,341 Other exploration expenses 34 49 Total expenses 2,471 2,162 Cash used in: Jan-Sep/2014 Jan-Sep/2013 Operating activities 601 946 Investment activities 3,748 4,333 Total cash used 4,349 5,279 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade payables Third parties In Brazil 5,158 5,346 Abroad 5,529 6,061 Related parties 597 512 11,284 11,919 Finance debt Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1 , 2013 − 30,977 1,255 64 32,296 Additions (new funding obtained) − 10,463 237 − 10,700 Interest incurred during the period − 86 16 3 105 Foreign exchange/inflation indexation charges − 1,510 54 2 1,566 Transfer from long term to short term − (9,894) (181) (13) (10,088) Transfer to liabilities associated with assets classified as held for sale − (14) − − (14) Cumulative translation adjustment (CTA) − (4,128) (170) (7) (4,305) Balance at December 31, 2013 − 29,000 1,211 49 30,260 Abroad Opening balance at January 1 , 2013 5,045 19,484 31,031 629 56,189 Additions (new funding obtained) 1,557 9,178 10,990 87 21,812 Interest incurred during the period 1 14 36 8 59 Foreign exchange/inflation indexation charges 159 893 280 30 1,362 Transfer from long term to short term (671) (1,310) (418) (42) (2,441) Transfer to liabilities associated with assets classified as held for sale − (393) − − (393) Cumulative translation adjustment (CTA) (286) (958) 653 (22) (613) Balance at December 31, 2013 5,805 26,908 42,572 690 75,975 Total Balance at December 31, 2013 5,805 55,908 43,783 739 106,235 Non-current In Brazil Opening balance at January 1 , 2014 − 29,000 1,211 49 30,260 Additions (new funding obtained) − 4,043 359 − 4,402 Interest incurred during the period − 142 18 − 160 Foreign exchange/inflation indexation charges − 369 44 1 414 Transfer from long term to short term − (1,091) (107) (8) (1,206) Cumulative translation adjustment (CTA) − (1,428) (85) (2) (1,515) Balance at September 30, 2014 − 31,035 1,440 40 32,515 Abroad Opening balance at January 1 , 2014 5,805 26,908 42,572 690 75,975 Additions (new funding obtained) 281 6,421 13,766 − 20,468 Interest incurred during the period 3 17 35 6 61 Foreign exchange/inflation indexation charges 33 133 (918) 7 (745) Transfer from long term to short term (603) (2,360) (1,260) (39) (4,262) Cumulative translation adjustment (CTA) (54) (321) 114 (7) (268) Balance at September 30, 2014 5,465 30,798 54,309 657 91,229 Total Balance at September 30, 2014 5,465 61,833 55,749 697 123,744 Current debt Short-term debt 3,656 3,654 Current portion of long-term debt 6,428 3,118 Accrued interest 1,423 1,229 11,507 8,001 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Summarized information on current and non-current finance debt Maturity in 2019 and onwards Total (*) Fair value Financing in Brazilian Reais (BRL): 704 1,538 3,000 2,583 2,760 15,154 25,739 23,167 Floating rate debt 644 1,203 2,701 1,993 2,214 12,511 21,266 Fixed rate debt 60 335 299 590 546 2,643 4,473 Average interest rate 6.2% 8.1% 9.7% 8.9% 9.0% 9.2% 9.1% Financing in U.S.Dollars (USD): 3,997 5,925 8,984 8,753 11,344 47,563 86,566 87,283 Floating rate debt 3,780 4,433 4,315 5,067 8,887 20,597 47,079 Fixed rate debt 217 1,492 4,669 3,686 2,457 26,966 39,487 Average interest rate 2.4% 2.4% 3.1% 2.9% 2.9% 4.2% 3.6% Financing in BRL indexed to USD: 65 78 391 702 700 6,812 8,748 9,651 Floating rate debt 4 16 19 20 18 62 139 Fixed rate debt 61 62 372 682 682 6,750 8,609 Average interest rate 4.2% 3.8% 6.7% 6.5% 6.5% 7.3% 7.1% Financing in Pound Sterling (£): 57 46 − − − 2,784 2,887 2,949 Fixed rate debt 57 46 − − − 2,784 2,887 Average interest rate 6.2% 6.2% − − − 6.2% 6.2% Financing in Japanese Yen (¥): 542 94 428 104 94 − 1,262 1,274 Floating rate debt 49 94 94 94 94 − 425 Fixed rate debt 493 − 334 10 − − 837 Average interest rate 0.9% 0.7% 1.8% 0.8% 0.7% − 1.2% Financing in Euro (€): 48 229 14 14 3,469 6,262 10,036 10,655 Floating rate debt 7 13 13 13 13 209 268 Fixed rate debt 41 216 1 1 3,456 6,053 9,768 Average interest rate 3.2% 1.9% 2.0% 2.0% 3.7% 4.2% 4.0% Financing in other currencies: 10 1 2 − − − 13 13 Fixed rate debt 10 1 2 − − − 13 Average interest rate 13.0% 15.3% 15.3% − − − 13.5% Total as of September 30, 2014 5,423 7,911 12,819 12,156 18,367 78,575 135,251 134,992 Total Average interest rate 2.8% 3.5% 4.7% 4.4% 4.1% 5.5% 4.9% Total as of December 31, 2013 8,001 7,266 12,692 8,679 16,051 61,547 114,236 115,238 * The average maturity of outstanding debt at September 30, 2014 is 6.26 years. The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable. When a quoted price for an identical liability is not available, the fair value is determined based on the yield curve of the Company's most liquid bonds (level 2). The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 33.2. Weighted average capitalization rate for borrowing costs The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In the nine-month period ended September 30, 2014 the capitalization rate was 4.3% p.a. (4.2% p.a. in the nine-month period ended September 30, 2013). This rate was applied to the balance of assets under construction as the basis for capitalizing borrowing costs, when eligible. 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Lines of credit – Outstanding balance Company Available (Line of Credit) Used Balance Abroad PGT 1,500 700 800 Petrobras 2,500 530 1,970 In Brazil Transpetro 4,144 992 3,152 Petrobras 5,836 5,066 770 PNBV 4,030 310 3,720 Liquigás 58 54 4 Guarantees The financial institutions which have provided financing have not required Petrobras to provide guarantees related to loans, except for certain specific funding instruments to promote economic development, which are collateralized by tangible assets. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables and shares of the structured entities. Certain subsidiaries issue securities fully and unconditionally guaranteed by Petrobras (note 36). The Company’s capital market financing relates primarily to unsecured global notes. Leases Future minimum lease payments / receipts – finance leases Minimum receipts Minimum payments 2014 109 9 2015 - 2018 802 73 2019 and thereafter 1,984 258 Estimated lease receipts/payments 2,895 340 Less interest expense (1,257) (257) Present value of the lease receipts/payments 1,638 83 2014 59 7 2015 - 2018 415 42 2019 and thereafter 1,164 34 Present value of the lease receipts/payments 1,638 83 Current 61 16 Non-current 1,577 67 As of September 30, 2014 1,638 83 Current 58 16 Non-current 1,463 73 As of December 31, 2013 1,521 89 34 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Future minimum lease payments - operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. 2014 2,468 2015 - 2018 42,798 2019 and thereafter 76,150 At September 30, 2014 121,416 As of December 31, 2013 125,851 On September 30, 2014, the balance of estimated future minimum lease payments under operating leases includes US$ 75,290 (US$ 81,044 in 2013) with respect to assets under construction, for which the lease term has not commenced. In the nine-month period ended September 30, 2014, the Company recognized expenditures of US$ 7,877 (US$ 8,500 In the nine-month period ended September 30, 2013) for operating lease installments. Related party transactions The Company carries out commercial transactions with its subsidiaries, joint arrangements, consolidated structure entities and associates at market prices and market conditions. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Jan-Sep/2014 Jan-Sep/2013 Income (expense) Income (expense) Assets Liabilities Assets Liabilities Joint ventures and associates State-controlled gas distributors 3,405 3,088 485 197 424 209 Petrochemical companies 5,721 6,040 21 10 94 120 Other associates and joint ventures 777 705 172 437 140 193 9,903 9,833 678 644 658 522 Government entities Government bonds 508 829 6,653 − 6,247 − Banks controlled by the Federal Government (2,239) (1,938) 3,620 29,920 2,801 29,791 Receivables from the Electricity sector (Note 8.4) 351 561 2,561 − 1,849 − Petroleum and alcohol account - receivables from Federal government (Note 19.2) − − 343 − 357 − Federal Government - dividends and interest on capital (26) (21) − − − 834 Others (15) 80 277 310 210 334 (1,421) (489) 13,454 30,230 11,464 30,959 Pension plans − − − 66 − 156 8,482 9,344 14,132 30,940 12,122 31,637 Revenues (mainly sales revenues) 10,242 10,480 Foreign exchange and inflation indexation charges, net (656) (1,093) Finance income (expenses), net (1,104) (43) Current 8,426 2,023 7,572 3,568 Non-current 5,706 28,917 4,550 28,069 8,482 9,344 14,132 30,940 12,122 31,637 35 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Petroleum and Alcohol accounts - Receivables from Federal Government As of September 30, 2014, the balance of receivables related to the Petroleum and Alcohol accounts was US$ 343 (US$ 357 as of December 31, 2013). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat ( Secretaria do Tesouro Nacional - STN ) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Court-ordered expert proceedings are ongoing. Compensation of employees and officers Petrobras’ key management compensation is set out below: Officers Board Total Officers Board Total Short-term compensation 4.7 0.4 5.1 3.8 0.4 4.2 Long-term compensation (post-retirement benefits) 0.2 − 0.2 0.2 − 0.2 Total compensation 4.9 0.4 5.3 4.0 0.4 4.4 Number of members 7 10 17 7 10 17 In the nine-month period ended September, 30 2014 the compensation of board members and officers for the consolidated Petrobras group amounted to US$ 22.1 (US$ 20.3 in the nine-month period ended September 30, 2013). Provision for decommissioning costs Non-current liabilities Opening balance 7,133 9,441 Adjustment to provision (27) (902) Payments made (472) (506) Interest accrued 156 199 Others (*) 29 59 Cumulative translation adjustment (293) (1,158) Closing balance 6,526 7,133 (*) Includes amounts related to current liabilities associated with assets classified as held for sale, as set out in note 10.2. 36 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Taxes Income taxes Current assets Taxes In Brazil 891 951 Taxes Abroad 44 109 935 1,060 Current liabilities Taxes In Brazil 242 158 Taxes Abroad 94 123 336 281 Other taxes Current assets Taxes In Brazil: ICMS (VAT) 1,746 1,623 PIS/COFINS (Taxes on Revenues) 650 2,069 CIDE 14 20 Others 105 151 2,515 3,863 Taxes Abroad 60 48 2,575 3,911 Non-current assets Taxes In Brazil: Deferred ICMS (VAT) 863 879 Deferred PIS and COFINS (Taxes on Revenues) 3,443 4,197 Others 266 292 4,572 5,368 Taxes Abroad 10 12 4,582 5,380 Current liabilities Taxes In Brazil: ICMS (VAT) 1,475 1,164 PIS/COFINS (Taxes on Revenues) 433 230 CIDE 13 16 Production Taxes 2,208 2,432 Withholding income taxes 385 256 Others 300 350 4,814 4,448 Taxes abroad 143 221 4,957 4,669 37 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Deferred income taxes - non-current Income taxes in Brazil comprise corporate income tax (IRPJ) and social contribution on net income (CSLL). Brazilian statutory corporate tax rates are 25% and 9%, respectively. The changes in the deferred income taxes are presented as follows: a) Changes in deferred income taxes Property, Plant & Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others Total Balance at January 1, 2013 (12,677) (3,111) 561 (588) 346 1,109 467 1,050 2,144 (10,699) Recognized in the statement of income for the year (2,567) (1,487) 330 (53) 133 3,481 177 351 (767) (402) Recognized in shareholders’ equity − − 1,407 53 − 71 − − (1,504) 27 Cumulative translation adjustment 1,842 427 (221) 72 (63) (330) (77) (50) (350) 1,250 Others (*) (4) 165 (93) (2) (7) 480 8 (8) 509 1,048 Balance at December 31, 2013 (13,406) (4,006) 1,984 (518) 409 4,811 575 1,343 32 (8,776) Recognized in the statement of income for the period (1,509) (749) 819 (115) 162 2,421 (34) (1,418) (543) (966) Recognized in shareholders’ equity − − 742 (41) − (120) − − 949 1,530 Cumulative translation adjustment 692 258 (165) 34 (31) (394) (30) 68 (114) 318 Others (*) − 141 (600) (66) 1 (3) 1 − 468 (58) Balance at September 30, 2014 (14,223) (4,356) 2,780 (706) 541 6,715 512 (7) 792 (7,952) Deferred tax assets 1,130 Deferred tax liabilities (9,906) Balance at December 31, 2013 (8,776) Deferred tax assets 992 Deferred tax liabilities (8,944) Balance at September 30, 2014 (7,952) (*) Relates primarily to disposal of interests in investees or mergers. The deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 38 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Reconciliation between statutory tax rate and tax expense A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Jan-Sep/2014 Jan-Sep/2013 Income before income taxes 4,375 11,719 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) (1,488) (3,984) Adjustments to arrive at the effective tax rate: ·Different jurisdictional tax rates for companies abroad 839 658 ·Tax incentives 20 24 · Tax loss carryforwards (unrecognized tax losses) (396) (151) · Write-off - overpayments incorrectly capitalized (907) − · Non taxable income (deductible expenses), net (*) (98) (205) ·Tax credits of companies abroad in the exploration stage (1) (2) ·Others 17 158 Income taxes expense (2,014) (3,502) Deferred income taxes (966) (1,788) Current income taxes (1,048) (1,714) (2,014) (3,502) Effective tax rate 46.0% 29.9% (*) Includes share of earnings in equity-accounted investees. 39 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Employee benefits (Post-Employment) The Company sponsors defined benefit and variable contribution pension plans in Brazil and for certain of its international subsidiaries, as well as defined-benefit medical plans for employees in Brazil (active and retirees) and their dependents. As of September 30, 2014, the Company, with the assistance of a qualified independent actuary, carried out an interim valuation review of its pension and medical benefits obligations (Petros Pension Plan and AMS medical care plan), updating actuarial assumptions and estimates of expected future benefits, resulting in a US$ 4,858 increase in its obligation and a charge of US$ 5,234 in the quarter ended September 30, 2014 to other comprehensive income in shareholders' equity (in addition to a credit of US$ 376 in the CTA). The events and changes of circumstances which triggered the need for an interim calculation included: i) actuarial assumptions: mortality and age of retirement were revised based on studies and consistency tests that have been carried out, which provided the best estimate of expected future benefits; and, ii) salary increases pursuant to Petrobras’ 2004, 2005 and 2006 Collective Bargaining Agreements (which had been granted to active employees), which were included in the pension benefits of retirees as approved by the Executive Council of Fundação Petros. In 2014 the Company revised the mortality assumption for its benefits based on new tables. EX-PETROS 2013 general mortality table replaced AT 2000 (which was used to calculate the Company’s actuarial obligation in 2013) for both genders. The EX-PETROS mortality table has two-dimensional characteristics indicating data for mortality by age and for longevity increases. This Table, which is recognized by the actuarial technical bodies, was designed based on extensive data over a long-period for the participants of the Petrobras Petros Plan. The independent actuary of Fundação Petrobras used the 2013 position of the EX-PETROS table, which was considered to be the most statistically consistent in the time series, with respect to the population of participants of the Petros plan. Changes in the pension and medical benefits to employees are set out following: Petros Plan Medical Plan Petros Petros 2 A M S Other plans Total Balance at December 31, 2012 11,141 547 8,390 146 20,224 Remeasurement effects recognized in other comprehensive income (OCI) (5,733) (600) (910) (5) (7,248) Costs incurred in the year 1,396 218 927 25 2,566 Contributions paid (255) − (364) (24) (643) Payments related to the Term of Financial Commitment (TFC) (153) − − − (153) Others − − − (13) (13) Cumulative translation adjustment (1,054) (44) (1,044) (18) (2,160) Balance at December 31, 2013 5,342 121 6,999 111 12,573 Current 456 − 357 3 816 Non-current 4,886 121 6,642 108 11,757 5,342 121 6,999 111 12,573 Effect of interim valuation review recognized in OCI (*) 2,707 − 2,527 − 5,234 Costs incurred in the period 534 37 792 20 1,383 Contributions paid (173) − (297) (11) (481) Payments related to the Term of Financial Commitment (TFC) (100) − − − (100) Others − − − (6) (6) Cumulative translation adjustment (445) (8) (523) (8) (984) Balance at September 30, 2014 7,865 150 9,498 106 17,619 Current 520 − 375 2 897 Non-current 7,345 150 9,123 104 16,722 7,865 150 9,498 106 17,619 (*) The interim valuation review of the Company's pension and medical benefits at September 30, 2014 did not include Petros Plan 2 and was carried out only for Petrobras and Petrobras Distribuidora. 40 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Pension and medical benefit expenses are set out following: Pension Plan Medical plan Petros Petros 2 AMS Other Plans Total Service cost 37 25 102 11 175 Interest cost over net liabilities / (assets) 497 12 677 9 1,195 Others − − 13 − 13 Net costs for the period Jan-Sep/2014 534 37 792 20 1,383 Related to active employees: Included in the cost of sales 181 20 264 − 465 Operating expenses in statement of income 96 16 130 20 262 Related to retirees 257 1 398 − 656 Net expenses for the period Jan-Sep/2014 534 37 792 20 1,383 Net expenses for the period Jan-Sep/2013 1,064 169 715 13 1,961 The actuarial assumptions are set out below: Assumptions Discount rate - (real rate - excluding inflation) 6.10% (1) / 6.11% (2) 6.56% (1) / 6.58% (2) Expected Inflation (Brazilian price index - IPCA) 6.30% (1) (2) (3) 5.93% (1) (2) Nominal discount rate (real rate + inflation) 12.78% (1) / 12.79% (2) 12.88% (1) / 12.90% (2) Expected salary growth - real rate 1.761% (1) (2) 1.981% (1) (2) Expected salary growth - nominal (real rate + Inflation) 8.17% (1) (2) 8.03% (1) (2) Medical plan turnover 0.642% p.a. (4) 0.590% p.a. (4) Pension plan turnover Null Null Expected changes in medical and hospital costs 14.47% to 3.00% p.a. (5) 11.62% to 4.09% p.a. (5) Mortality table EX-PETROS 2013 (both genders) (1) (2) Gender-specific Basic AT 2000, 20% smoothing coefficient (1) (2) Disability table TASA 1927 (1) (2) TASA 1927 (1) (2) Mortality table for disabled participants Male AT 49, 10% increasing coefficient (1) (2) Gender-specific Winklevoss, 20% smoothing coefficient (1) (2) Age of retirement Male, 57 years / Female, 56 years (1) (2) Male, 56 years / Female, 55 years (1) Male, 53 years / Female, 48 years (2) (1) Petros Plan for Petrobras Group. (2) AMS Plan. (3) Inflation reflects market projections: 6.30% for 2015 and converging to 3.00% in 2030. (4) Average turnover (only of Petrobras, the sponsor) according to age and employment time. (5) Decreasing rate, converging in 30 years to the long-term expected inflation. Refers only to Petrobras (sponsor) rate. As of September 30, 2014, the Company had crude oil and oil products of US$ 2,766 pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008. In the nine-month period ended September, 30 2014 the Company's contribution to the defined contribution portion of the Petros Plan 2 was US$ 244 (US$ 225 in the nine-month period ended September 30, 2013). On June 30, 2014, Petrobras Transporte S.A. - Transpetro expanded its medical care benefits (Programa de Assistência Multidisciplinar de Saúde - AMS) to cover post-employment medical care for active employees and retirees, as set out in the 2013-2015 collective bargaining agreement. The initial adoption resulted in a US$ 77 charge to the statement of income. 41 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Profit sharing Profit sharing benefits comply with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State‐Owned Enterprises (DEST), of the Ministry of Planning, Budget and Management, and of the Ministry of Mines and Energy, and are computed based on the consolidated net income attributable to the shareholders of Petrobras. In March 2014, the Company and the labor unions reached an agreement regarding a new profit sharing regulation, following negotiations started in the context of the 2013/2015 Collective Bargaining Agreement. Pursuant to the amended rules, profit sharing benefits will be computed based on the results of six corporate indicators, for which annual goals are defined by management. The results of the six individual goals are factored into a consolidated result that will determine the percentage of the profit to be distributed as a profit sharing benefit to employees. Pursuant to the amended rules, in the event the Company records a net loss for the year, profit sharing benefit will be one half of the benefit paid in the prior year in addition to half a month’s salary for each employee. 2013 profit sharing benefit The amended rules were applied to determine profit sharing benefits for the year ended December 31, 2013, which were paid on May 2, 2014, resulting in an additional profit sharing expense of US$ 164, recognized in other expenses. Based on the consolidated result of the corporate indicators for 2013, a 6.25% distribution was applied to the net income expressed in reais . 2014 profit sharing benefit For the nine-month period ended September 30, 2014 the annual goals of the six corporate indicators were achieved and, pursuant to the amended rules, the Company recognized a profit sharing expense of US$ 338. Voluntary Separation Incentive Plan In January 2014, the Company launched a Voluntary Separation Incentive Plan (PIDV), which was developed within the context of its Productivity Optimization Plan (POP) to contribute to the achievement of the goals set out in the Business and Management Plan. A total of 8,298 employees joined during the enrollment period, which ended on March 31, 2014. Those employees were divided into five categories, which determine when their separation will take place, between 2014 and 2017 based on a knowledge management plan or a management succession plan related to the business processes and activities in which such employees are engaged. Employees who enrolled in the PIDV were aged 55 or over and had to have retired through the Brazilian Institute of Social Security (INSS) before the end of the enrollment period (March 31, 2014). Employees who leave any time before the agreed dates are not entitled to the separation program incentives. The plan determines two types of separation incentives: fixed additional payments of ten monthly-salaries, between a floor equivalent to US$ 80 thousand and a cap equivalent to US$ 265 thousand; variable additional payments between 15% and 25% of a monthly-salary for every month worked after the seventh working month, up to the date of separation. 42 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) On March 31, 2014 the Company recognized in other expenses a provision for the estimated charges. The amounts are subject to changes resulting from employees who cancel their requests for voluntary separation, impacts of Collective Bargaining Agreements, which might increase salaries before separation, inflation-indexation of the floor and the cap based on the Brazilian Consumer Price Index (IPCA), as well as variable additional incentives earned by employees. From April to September 2014, 3,817 separations and 370 cancellations of requests were made for voluntary separation of employees who enrolled in the PIDV. Changes in the provision are set out below: Opening balance at March 31,2014 1,059 Revision of provision (*) 26 Separations in the period (466) Cumulative translation adjustment (43) Closing balance at September 30, 2014 576 Current 357 Non-current 219 (*) Includes cancellation of requests for voluntary separation, compensation increases and inflation indexation charges of the floor and cap amounts. Shareholders’ equity Share capital At September 30, 2014, subscribed and fully paid share capital was US$107,380 (US$ 107,371 on December 31, 2013), represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Capital increase with reserves The Shareholders’ Extraordinary General Meeting, held jointly with the Annual General Meeting on April 2, 2014 approved a capital increase through capitalization of a portion of the profit reserve relating to tax incentives, established in 2013 in the amount of US$ 9. Dividends Dividends – 2013 The Annual General Meeting on April 2, 2014 approved a dividend distribution in the form of interest on capital of US$ 3,970, which corresponds to US$ 0.2227 per common shares and US$ 0.4129 per preferred share (translated into U.S. dollars using the closing rate for 2013). These dividends were paid on April 25, 2014 and the record date was April 2, 2014. Amounts paid were index adjusted based on the SELIC rate from December 31, 2013 to the date of payment. Earnings per Share Jan-Set/2014 Jan-Set/2013 Net income attributable to Shareholders of Petrobras 2,355 8,334 Weighted average number of common and preferred shares outstanding 13,044,496,930 13,044,496,930 Basic and diluted earnings per common and preferred share (US$ per share) 0.18 0.64 43 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Sales revenues Jan-Sep/2014 Jan-Sep/2013 Gross sales 133,267 128,922 Sales taxes (23,019) (23,053) Sales revenues (*) 110,248 105,869 Domestic market 84,906 80,285 Exports 11,098 11,240 International sales (**) 14,244 14,344 110,248 105,869 (*) Analysis of sales revenues by business segment is set out in note 29. (**) Sales revenues from operations outside of Brazil, other than exports. Other expenses, net Jan-Sep/ 2014 Jan-Sep/ 2013 Gains / (losses) on disposal/write-offs of assets (1,447) 827 Voluntary Separation Incentive Plan - PIDV (note 22.2) (1,040) − Unscheduled stoppages and pre-operating expenses (791) (506) Pension and medical benefits - retirees (656) (682) Institutional relations and cultural projects (584) (558) Collective bargaining agreement (435) (382) E&P areas returned and cancelled projects (222) − Impairment (128) − Health, safety and environment (111) (184) Legal, administrative and arbitration proceedings (74) (543) Government grants 52 98 Reimbursements from E&P partnership operations 237 188 Others * (10) 271 (5,209) (1,471) (*) In 2014, includes additional profit sharing benefit for 2013, as set out on note 22.1. 44 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Costs and Expenses by nature Jan-Sep/2014 Jan-Sep/2013 Raw material / products for resale (47,322) (44,738) Production taxes (10,843) (10,732) Employee compensation (10,400) (9,794) Depreciation, depletion and amortization (9,563) (9,892) Changes in inventories (400) 1,786 Materials, freight, rent, third-party services and other related costs (16,748) (17,143) Allowance for impairment of trade receivables (1,831) (21) Exploration expenditures written off (incl. dry wells and signature bonuses) (1,869) (1,341) Other taxes (521) (328) Write-off - overpayments incorrectly capitalized (2,527) − Legal, administrative and arbitration proceedings (74) (543) Institutional relations and cultural projects (584) (558) Unscheduled stoppages and pre-operating expenses (791) (506) Health, safety and environment (111) (184) Impairment (128) − Gains / (losses) on disposal/write-offs of assets (1,447) 827 E&P areas returned and cancelled projects (222) − (105,381) (93,167) Cost of sales (84,717) (80,525) Selling expenses (5,356) (3,634) General and administrative expenses (3,430) (3,713) Exploration costs (2,471) (2,193) Research and development expenses (812) (882) Other taxes (521) (328) Other expenses, net (5,209) (1,471) Profit sharing (338) (421) Write-off - overpayments incorrectly capitalized (2,527) − (105,381) (93,167) Net finance income (expense) Jan-Sep/2014 Jan-Sep/2013 Foreign exchange gains/(losses) and inflation indexation charges on debt (*) (7) (898) Debt interest and charges (5,108) (4,062) Income from investments and marketable securities 774 1,007 Financial result on net debt (4,341) (3,953) Capitalized borrowing costs 2,795 2,869 Gains (losses) on derivatives, net 91 (120) Interest income from marketable securities (16) 6 Other finance expense and income, net (36) (48) Other foreign exchange gains / (losses) and indexation charges, net 585 (219) Finance income (expenses), net (922) (1,465) Income 1,297 1,453 Expenses (2,791) (1,761) Foreign exchange gains / (losses) and inflation indexation charges, net 572 (1,157) (922) (1,465) (*) Includes local currency debt indexed to the U.S. dollar. 45 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Supplemental information on statement of cash flows Jan-Sep/2014 Jan-Set/2013 Amounts paid/received during the period: Income taxes paid 699 1,075 Withholding income tax paid on behalf of third-parties 1,476 1,349 Investing and financing transactions not involving cash: Purchase of property, plant and equipment on credit 4 89 Recognition (reversal) of provision for decommissioning costs (13) − 46 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Segment Information Consolidated assets by Business Area - 09.30.2014 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Current assets 6,742 17,321 3,984 70 3,859 4,233 27,116 (5,003) 58,322 Non-current assets 152,504 73,430 23,706 1,051 5,492 12,462 6,937 (1,086) 274,496 Long-term receivables 6,955 4,007 1,568 3 2,819 1,803 3,395 (1,017) 19,533 Investments 153 2,189 579 828 16 2,441 133 − 6,339 Property, plant and equipment - total 139,743 67,101 21,210 220 2,380 7,672 3,116 (69) 241,373 Operating assets 101,523 39,024 16,757 201 1,819 4,450 2,329 (69) 166,034 Under construction 38,220 28,077 4,453 19 561 3,222 787 − 75,339 Intangible assets 5,653 133 349 − 277 546 293 − 7,251 Total Assets 159,246 90,751 27,690 1,121 9,351 16,695 34,053 (6,089) 332,818 Consolidated assets by Business Area - 12.31.2013* Current assets 5,902 19,141 3,864 77 2,380 5,089 21,643 (5,441) 52,655 Non-current assets 146,805 73,393 23,839 1,119 4,874 13,034 6,897 (1,193) 268,768 Long-term receivables 6,251 4,411 1,853 2 2,229 1,987 3,168 (1,119) 18,782 Investments 94 2,318 749 895 6 2,511 93 − 6,666 Property, plant and equipment - total 126,716 66,522 20,882 222 2,350 7,971 3,312 (74) 227,901 Operating assets 90,888 32,635 16,698 205 1,687 3,792 2,312 (74) 148,143 Under construction 35,828 33,887 4,184 17 663 4,179 1,000 − 79,758 Intangible assets 13,744 142 355 − 289 565 324 − 15,419 Total Assets 152,707 92,534 27,703 1,196 7,254 18,123 28,540 (6,634) 321,423 * Beginning in 2014, management of Liquigás (a subsidiary) was allocated to the RTM segment (previously Distribution). Amounts previously reported for 2013 were restated for comparability purposes and the results previously attributable to the Distribution segment are now presented under the RTM segment, pursuant to the management and accountability premise adopted for the financial statements by business segment. 47 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area Jan-Sep/2014 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 51,835 86,649 13,336 192 31,827 11,005 − (84,596) 110,248 Intersegments 51,510 30,267 1,183 167 880 589 − (84,596) − Third parties 325 56,382 12,153 25 30,947 10,416 − − 110,248 Cost of sales (26,503) (91,682) (11,735) (230) (29,231) (9,854) − 84,518 (84,717) Gross profit (loss) 25,332 (5,033) 1,601 (38) 2,596 1,151 − (78) 25,531 Income (expenses) (5,122) (5,856) (2,508) (52) (2,072) (673) (4,213) 170 (20,326) Selling, general and administrative (276) (2,293) (1,886) (36) (1,925) (590) (1,952) 172 (8,786) Exploration costs (2,354) − (117) − − (2,471) Research and development (414) (138) (63) (11) − − (186) − (812) Other taxes (32) (72) (85) − (9) (77) (246) − (521) Write-off - overpayments incorrectly capitalized (804) (1,398) (266) − (9) (9) (41) − (2,527) Other expenses, net (1,242) (1,955) (208) (5) (129) 120 (1,788) (2) (5,209) Income (loss) before financial results and income taxes 20,210 (10,889) (907) (90) 524 478 (4,213) 92 5,205 Net finance income (expense) − (922) − (922) Share of earnings in equity-accounted investments (4) 137 162 (42) − 174 3 − 430 Profit sharing (116) (94) (16) − (20) (8) (84) − (338) Income (loss) before income taxes 20,090 (10,846) (761) (132) 504 644 (5,216) 92 4,375 Income taxes (7,104) 3,258 223 31 (174) (176) 1,959 (31) (2,014) Net income (loss) 12,986 (7,588) (538) (101) 330 468 (3,257) 61 2,361 Net income attributable to: Shareholders of Petrobras 12,989 (7,582) (549) (101) 330 400 (3,193) 61 2,355 Non-controlling interests (3) (6) 11 − − 68 (64) − 6 12,986 (7,588) (538) (101) 330 468 (3,257) 61 2,361 48 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area * Jan-Sep/2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 50,714 83,383 11,008 311 29,945 12,289 − (81,781) 105,869 Intersegments 49,937 28,053 911 261 772 1,847 − (81,781) − Third parties 777 55,330 10,097 50 29,173 10,442 − − 105,869 Cost of sales (25,471) (89,281) (9,312) (383) (27,357) (10,523) − 81,802 (80,525) Gross profit (loss) 25,243 (5,898) 1,696 (72) 2,588 1,766 − 21 25,344 Income (expenses) (3,284) (2,828) (848) (56) (1,499) (7) (3,827) 128 (12,221) Selling, general and administrative (321) (2,372) (799) (41) (1,500) (641) (1,794) 121 (7,347) Exploration costs (2,073) − (120) − − (2,193) Research and development (442) (162) (42) (19) (1) (2) (214) − (882) Other taxes (34) (53) (61) (1) (11) (105) (63) − (328) Other expenses, net (414) (241) 54 5 13 861 (1,756) 7 (1,471) Income (loss) before financial results and income taxes 21,959 (8,726) 848 (128) 1,089 1,759 (3,827) 149 13,123 Net finance income (expense) − (1,465) − (1,465) Share of earnings in equity-accounted investments 2 80 132 (18) 1 287 (2) − 482 Profit sharing (151) (108) (19) − (25) (10) (108) − (421) Income (loss) before income taxes 21,810 (8,754) 961 (146) 1,065 2,036 (5,402) 149 11,719 Income taxes (7,414) 3,006 (281) 44 (362) (535) 2,090 (50) (3,502) Net income (loss) 14,396 (5,748) 680 (102) 703 1,501 (3,312) 99 8,217 Net income attributable to: Shareholders of Petrobras 14,369 (5,748) 636 (102) 703 1,448 (3,071) 99 8,334 Non-controlling interests 27 − 44 − − 53 (241) − (117) 14,396 (5,748) 680 (102) 703 1,501 (3,312) 99 8,217 * Beginning in 2014, management of Liquigás (a subsidiary) was allocated to the RTM segment (previously Distribution). Amounts previously reported for 2013 were restated for comparability purposes and the results previously attributable to the Distribution segment are now presented under the RTM segment, pursuant to the management and accountability premise adopted for the financial statements by business segment. 49 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Statement of Income - breakdown of International Business Area Jan-Sep/2014 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Statement of income Sales revenues 2,400 5,949 377 3,816 21 (1,558) 11,005 Intersegments 949 1,158 26 1 13 (1,558) 589 Third parties 1,451 4,791 351 3,815 8 − 10,416 Income before financial results, profit sharing and income taxes 545 (62) 67 113 (176) (9) 478 Net income (loss) attributable to shareholders of Petrobras 628 (31) 80 105 (373) (9) 400 Jan-Sep/2013 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Statement of income Sales revenues 3,345 6,319 419 3,871 − (1,665) 12,289 Intersegments 1,925 1,553 28 6 − (1,665) 1,847 Third parties 1,420 4,766 391 3,865 − − 10,442 Income before financial results, profit sharing and income taxes 1,860 (21) 42 76 (195) (3) 1,759 Net income (loss) attributable to shareholders of Petrobras 1,653 (15) 31 69 (287) (3) 1,448 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Total assets - breakdown of International Business Area At 09.30.2014 12,858 2,287 470 992 2,516 (2,428) 16,695 At 12.31.2013 13,656 2,652 602 1,085 1,970 (1,842) 18,123 50 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Provisions for legal proceedings, contingent liabilities and contingent assets Provisions for legal proceedings, contingent liabilities and judicial deposits are set out below. Provisions for legal proceedings The Company has recognized provisions for the best estimate of the costs of proceedings for which it is probable that an outflow of resources embodying economic benefits will be required and that can be reasonably estimated. These proceeds are mainly comprised of labor claims, tax proceedings related to withholding income tax over proceeds from notes issued abroad, losses and damages proceedings resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party and fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. Provisions for legal proceedings are set out below: Non-current liabilities Labor claims 748 569 Tax claims 108 94 Civil claims 717 545 Environmental claims 41 26 Other claims 9 12 1,623 1,246 Opening Balance 1,246 1,265 New provisions, net 673 415 Payments made (247) (249) Accruals and charges 49 77 Others (10) (57) Cumulative translation adjustment (88) (205) Closing Balance 1,623 1,246 Judicial deposits Judicial deposits made in connection with legal proceedings and guarantees are set out in the table below according to the nature of the corresponding lawsuits: Non-current assets Labor 961 882 Tax 1,066 1,002 Civil 634 529 Environmental 86 83 Others 3 8 2,750 2,504 51 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Contingent liabilities Contingent liabilities for which the likelihood of loss is considered to be possible are not recognized as liabilities in the financial statements but are disclosed, unless the expected outflow of resources embodying economic benefits is considered remote. The estimated contingent liabilities for legal proceedings at September 30, 2014 for which the likelihood of loss is considered to be possible are set out in the table below. Nature Estimate Tax 39,194 Civil - General 4,343 Labor 4,978 Civil - Environmental 1,589 Others 1 50,105 A brief description of the nature of the main contingent liabilities (tax, civil, environmental and labor) is set out in the following tables. a) Tax Matters Description of tax matters Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Failure to withhold and pay income tax (IRRF) and Contribution of Intervention in the Economic Domain (CIDE) on remittances for payment of platform charters. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 8,508 2) Failure to pay tax on financial operations (IOF) over intercompany loans entered into with, PifCo, Brasoil and BOC in 2007, 2008, 2009 and 2010. Current status: Awaiting the hearing of an appeal at the administrative level. 2,865 3) Deduction from taxable income of profits of subsidiaries and associates domiciled abroad in 2005, 2006, 2007, 2008 and 2009. Current status: Awaiting the hearing of an appeal at the administrative level. 2,721 4) Deduction from taxable income of expenses from the Petros Plan renegotiation and penalties. Current status: Awaiting the hearing of an appeal at the administrative level. 1,977 5) Tax credits applied were disallowed due to failure to comply with an ancillary tax obligation. Current status: Awaiting the hearing of an appeal at the administrative level. 1,869 6) Failure to withhold and pay income tax (IRRF) on remittances for payment of crude oil imports. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 2,049 7) Failure to pay Contribution of Intervention in the Economic Domain (CIDE) on imports of naphtha. Current status: This claim is being discussed at the administrative level. 1,417 8) Failure to pay social security contributions over contingent bonuses paid to employees. Current status: This claim involves lawsuits in administrative stages, in which the Company is taking legal actions to ensure its rights. 872 9) Deduction from taxable income of various employee benefits and pension benefits (PETROS) expenses in 2007 and 2008. Current status: This claim is being disputed at the administrative level, involving three administrative proceedings. 792 10) Failure to pay Contribution of Intervention in the Economic Domain (CIDE) from March 2002 to October 2003 on transactions with fuel retailers and service stations protected by judicial injunctions determining that fuel sales were made without gross-up of such tax. Current status: A lawsuit has been filed and the Company is taking legal actions to ensure its rights. 675 Plaintiff: State of São Paulo Finance Department 11) Dispute over VAT (ICMS) levied on a drilling rig import – temporary admission in the state of São Paulo and clearance in the state of Rio de Janeiro and related fines for breach of ancillary tax obligations. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 1,933 Plaintiff: States of AM, BA, DF, ES, PA, PE and RJ Finance Departments 12) Failure to pay VAT (ICMS) levied on crude oil and natural gas sales due to alleged differences in beginning and ending inventory. Current status: This claim involves lawsuits in different administrative levels, in which the Company is taking legal actions to ensure its rights. 1,215 Plaintiff: State of Rio de Janeiro Finance Department 13) VAT (ICMS) levied on dispatch of liquid natural gas (LNG) without issuance of tax document by the main establishment. Current status: This claim involves lawsuits in different administrative stages, in which the Company is taking legal actions to ensure its rights. 1,408 14) Dispute over VAT (ICMS) levied on jet fuel sales, as Decree 36,454/2004 was declared unconstitutional. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 809 Plaintiff: Municipal governments of the cities of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha, Vitória and Maragogipe. 15) Alleged failure to withhold and pay tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo. Petrobras withheld and paid these taxes to the municipalities where the respective service providers were established, in accordance with Complementary Law 116/03. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 905 Plaintiff: States of SP, RS and SC Finance Departments 16) Three States challenged VAT (ICMS) paid to the State of MS on imports of natural gas. Current status: This claim involves lawsuits in different administrative and judicial stages, as well as three civil lawsuits in the Supreme Court. 855 Plaintiff: States of Rio de Janeiro and Sergipe Finance Departments 17) VAT (ICMS) credits were allegedly applied improperly on the purchase of drilling rig bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different judicial stages, in which the Company is taking legal actions to ensure its rights. 418 18) Other tax matters 7,906 Total tax matters 39,194 52 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) b) Civil Proceedings – General Description of civil matters Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Legal and administrative disputes on differences in special participation charges and royalties paid in several fields. In addition, the Brazilian Oil, Natural Gas and Biofuels Agency (ANP) is claiming fines for alleged non-compliance with minimum exploratory programs and alleged irregularities in platform measurement systems. Current status: This claim involves proceedings in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 1,684 Plaintiff: Refinaria de Petróleo de Manguinhos S.A. 2) Lawsuit seeking to recover damages for alleged anti-competitive practices with respect to gasoline and other oil producs (Diesel and LPG) sales in the domestic market. Current situation: This claim is in judicial stage and was ruled for the plaintiff in the first stage. The Company is taking legal actions to ensure its rights. The Brazilian Antitrust regulator (CADE) has analyzed this claim and did not consider the Company's practices anti-competitive. 459 3) Other civil matters 2,200 Total for civil matters 4,343 c) Environmental Proceedings – General Description of environmental matters Estimate Plaintiff: Ministério Público Federal, Ministério Público Estadual do Paraná, AMAR - Associação de Defesa do Meio Ambiente de Araucária e IAP - Instituto Ambiental do Paraná 1) Legal proceeding related to specific performance obligations, indemnification and compensation for damages related to an environmental accident that occurred in the State of Paraná on July 16, 2000. Current status: The court partially ruled in favor of the plaintiff, however both parties (the plaintiff and the Company) filed an appeal. 817 2) Other environmental matters 772 Total for environmental matters 1,589 d) Labor Proceedings – General Description of labor matters Estimate Plaintiff : Sindipetro of Espírito Santo, Rio de Janeiro, Bahia, Minas Gerais and São Paulo. 1) Class actions requiring a review of how the minimum compensation based on the employee's position and work schedule (Remuneração Mínima por Nível e Regime - RMNR) is computed. Current status: The Company filed with the Superior Labor Court a collective bargaining agreement seeking to interpret the collective bargaining agreement clause questioned before the Labor Courts. 1,253 Plaintiff : Sindipetro of Norte Fluminense and Sindipetro do Estado da Bahia 2) Class Actions regarding wage underpayments to certain employees due to alleged changes in the methodology used to factor overtime into the calculation of paid weekly rest, allegedly computed based on ratios that are higher than those established by Law No. 605/49. Current status: The claim filed by Sindipetro/BA was partially decided in favor of the plaintiff by the lower courts of the Labor Court. The Company has appealed this decision and awaits judgment by the Superior Labor Court. The claim filed by Sindipetro Norte Fluminense (NF) was decided in favor of the plaintiff and the Company was condemned to pay the alleged differences. The Company has filed an appeal to overturn the decision in the Superior Labor Court and awaits judgment. 464 3) Other labor matters 3,261 Total for labor matters 4,978 53 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Class actions and related proceedings Between December 8, 2014 and January 7, 2015, five putative securities class action complaints were filed against the Company in the United States District Court for the Southern District of New York (SDNY). These actions were consolidated on February 17, 2015 (the “Consolidated Securities Litigation”). The Court appointed a lead plaintiff, Universities Superannuation Scheme Limited (“USS”), on March 4, 2015. USS filed a consolidated amended complaint on March 27, 2015 that purports to be on behalf of investors who: (i) purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the period January 22, 2010 and March 16, 2015, inclusive (the “Class Period”), and were damaged thereby; (ii) purchased or otherwise acquired the 2012 Notes pursuant to the 2009 Registration Statement, or the 2013 Notes or 2014 Notes pursuant to the 2012 Registration Satatement and were damaged thereby; and (iii) purchased or otherwise acquired Petrobras securities on the Brazilian stock exchange during the period January 22, 2010 and March 19, 2015, who also purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the same period. The consolidated amended complaint alleges, among other things, that in the Company’s press releases, filings with the SEC and other communications, the Company made materially false and misleading statements and omissions regarding the value of its assets, the amounts of the Company’s expenses and net income, the effectiveness of the Company’s internal controls over financial reporting, and the Company’s anti-corruption policies, due to alleged corruption purportedly in connection with certain contracts, which allegedly artificially inflated the market value of the Company’s securities. In addition, to date, three complaints have been filed by individual investors in the Southern District of New York consisting of allegations similar to those in the consolidated amended complaint. Those individual actions have been consolidated with the Consolidated Securities Litigation for pre-trial purposes. The plaintiffs have not specified an amount of alleged damages in the actions. Because these actions are in their early stages, the possible loss or range of losses, if any, arising from the litigation cannot be estimated. The Company has engaged a U.S. firm as legal counsel and intends to defend vigorously against the allegations made in the context of these actions. Contingent assets Legal proceeding in the United States - P-19 and P-31 plaftorms In 2002, Braspetro Oil Service Company (Brasoil) and Petrobras obtained a favorable decision in related lawsuits filed before U.S. courts by the insurance companies United States Fidelity & Guaranty Company and American Home Assurance Company in which they were seeking to obtain (since 1997 and regarding Brasoil) a judicial order exempting them from their payment obligations under the performance bond related to platforms P- 19 and P-31 platforms, and seeking reimbursement from Petrobras for any amounts for which they could ultimately be held liable in the context of the execution proceedings of such performance bond. On July 21, 2006, the U.S. courts issued an executive decision, conditioning the payment of the amounts owed to Brasoil on a definitive dismissal of the legal proceedings involving identical claims that were ongoing before Brazilian courts. In August 2014, Brasoil and Petrobras signed an out-of-court agreement with the U.S. insurance companies, which provides for the closure of all lawsuits and judicial executions filed in Brazilian and foreign courts. The agreement resulted in a US$ 295 gain, of which US$ 72 had been previously recognized, and therefore, a US$ 223 gain was recognized in other income in the quarter ended September 30, 2014. 54 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Recovery of PIS and COFINS Petrobras and its subsidiaries filed civil lawsuits against the Federal Government claiming to recover, through offsetting, amounts paid as taxes on finance income and foreign exchange variation gains (PIS) in the period between February 1999 and November 2002 and COFINS between February 1999 and January 2004 claiming that paragraph 1 of article 3 of Law 9,718/98 is unconstitutional. On November 9, 2005, the Federal Supreme Court declared this paragraph to be unconstitutional. On November 18, 2010, the Superior Court of Justice upheld the claim filed by Petrobras in 2006 to recover the COFINS for the period from January 2003 to January 2004. Petrobras then recognized the amount of US$ 290 as recoverable taxes. The Company recognized US$ 957 as recoverable taxes in September 2014 (US$ 360 in other income and US$ 597 in finance income) for the lawsuit filed in 2005 to recover PIS and COFINS taxes overpaid on finance income in the period from February 1999 to December 2002, after its right to recover those taxes has been definitely recognized and the amounts and documents necessary to request judicial payment were presented. As of September 30, 2014, the Company had noncurrent receivables of US$ 1,105 related to PIS and COFINS, which are inflation indexed and awaiting settlement, are set out in the table below: COFINS - January 2003 to January 2004 290 PIS / COFINS - February 1999 to November 2002 957 Inflation indexation 14 Cumulative translation adjustment (156) Non-current receivables 1,105 Commitment to purchase natural gas On August 18, 2014, Petrobras entered into an agreement with Yacimientos Petrolíferos Fiscales Bolivianos (YPFB) to settle differences as to the performance of the Bolivian natural gas import contract to supply natural gas to the Brazilian domestic market (GSA). The agreement sets out payment schedules and compensation terms for both parties to resolve different interpretations of the GSA, and includes a contract to secure Bolivian natural gas supply for a thermoelectric power plant - UTE Cuiabá through December 2016. As of September 30, 2014, the total amount of agreement (GSA) for the October 2014 to 2019 period is approximately 57.69 billion cubic meters (m³) of natural gas (equivalent to 30.08 cubic meters (m
